FORM 6-K/A SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of November, 2016 Brazilian Distribution Company (Translation of Registrant’s Name Into English) Av. Brigadeiro Luiz Antonio, 3142 São Paulo, SP 01402-901 Brazil (Address of Principal Executive Offices) (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F) Form 20-F X Form 40-F (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b) (1)): Yes No X (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b) (7)): Yes No X (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) Yes No X (FreeTranslation into English from the Original Previously Issued in Portuguese) Companhia Brasileira de Distribuição Individual and Consolidated Interim Financial Information for the Quarter Ended September 30, 2015 and Report on Review of Interim Financial Information Deloitte Touche Tohmatsu Auditores Independentes (Convenience Translation into English from the Original Previously Issued in Portuguese) REPORT ON REVIEW OF INTERIM FINANCIAL INFORMATION To the Shareholders, Directors and Officers of Companhia Brasileira de Distribuição São Paulo - SP Introduction We have reviewed the accompanying individual and consolidated interim financial information of Companhia Brasileira de Distribuição (the “Company”), included in the Interim Financial Information Form (ITR), for the quarter ended September 30, 2015, which comprises the balance sheet as of September 30, 2015 and the related statements of profit or loss and of comprehensive income for the three- and nine-month periods then ended, and the statements of changes in equity and of cash flows for the nine-month period then ended, including the explanatory notes. Management is responsible for the preparation of the individual and consolidated interim financial information in accordance with technical pronouncement CPC21(R1) and international standard IAS34 - Interim Financial Reporting, issued by the International Accounting Standards Board - IASB, as well as for the presentation of such information in accordance with the standards issued by the Brazilian Securities and Exchange Commission (CVM), applicable to the preparation of Interim Financial Information (ITR). Our responsibility is to express an opinion on this interim financial information based on our review. Scope of review We conducted our review in accordance with Brazilian and international standards on review of interim financial information (NBCTR2410 and ISRE2410 - Review of Interim Financial Information Performed by the Independent Auditor of the Entity, respectively). A review of interim financial information consists of making inquiries, primarily of persons responsible for financial and accounting matters, and applying analytical and other review procedures. A review is substantially less in scope than an audit conducted in accordance with the standards on auditing and, consequently, does not enable us to obtain assurance that we would become aware of all significant matters that might be identified in an audit. Accordingly, we do not express an audit opinion. Conclusion on the interim financial information Based on our review, nothing has come to our attention that causes us to believe that the accompanying individual and consolidated interim financial information included in the ITR referred to above is not prepared, in all material respects, in accordance with CPC21(R1) and IAS34 applicable to the preparation of Interim Financial Information (ITR) and presented in accordance with the standards issued by the CVM. Emphasis of matter On October 29, 2015, we issued an unqualified review report on the Company’s individual and consolidated interim financial information for the quarter ended September 30, 2015, which is being restated. We draw attention to note1.1 to the interim financial information, which describes that this interim financial information was amended and is being restated to reflect the adjustments identified after the completion of the investigation on indirect subsidiary Cnova Comércio Eletrônico S.A. Our conclusion remains unqualified, since the interim financial information were adjusted retrospectively. Other matters Statements of value added We have also reviewed the individual and consolidated interim statements of value added (“DVA”) for the nine-month period ended September 30, 2015, prepared under Management’s responsibility, the presentation of which is required by the standards issued by the CVM applicable to the preparation of Interim Financial Information (ITR), and is considered as supplemental information under International Financial Reporting Standards - IFRSs, which do not require the presentation of a DVA. These statements, which were amended and are being restated to reflect the adjustments described in note1.1 to the interim financial information, were subject to the same review procedures described above, and, based on our review, nothing has come to our attention that causes us to believe that they are not prepared, in all material respects, consistently with the interim financial information taken as a whole. The accompanying interim financial information has been translated into English for the convenience of readers outside Brazil. São Paulo, October 27, 2016 DELOITTE TOUCHE TOHMATSU EduardoFrancoTenório Auditores Independentes Engagement Partner © 2016 Deloitte Touche Tohmatsu. All rights reserved. (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Interim Financial Information – September 30, 2015 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Companhia Brasileira de Distribuição Company Information Capital Composition 2 Cash Dividends 3 Individual Interim Financial Information Balance Sheet – Assets 4 Balance Sheet – Liabilities 5 Statement of Income 6 Statement of Comprehensive Income 7 Statement of Cash Flows 8 Statement of Changes in Shareholders’ Equity 1/1/2015 to 9/30/2015 9 1/1/2014 to 9/30/2014 10 Statement of Value Added 11 Consolidated Interim Financial Information Balance Sheet – Assets 12 Balance Sheet – Liabilities 13 Statement of Income 14 Statement of Comprehensive Income 15 Statement of Cash Flows 16 Statement of Changes in Shareholders’ Equity 1/1/2015 to 9/30/2015 17 1/1/2014 to 9/30/2014 18 Statement of Value Added 19 Notes to the Interim Financial Information 20 Other information deemed as relevant by the Company 87 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Interim Financial Information – September 30, 2015 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Number of Shares (thousand) Current Quarter 09/30/2015 Share Capital Common 99,680 Preferred 166,017 Total 265,697 Treasury Shares Common - Preferred 233 Total 233 2 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Interim Financial Information – September 30, 2015 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Company Information / Cash Dividends Event Approval Type Date of Payment Type of Share Amount per share (Reais/ share) Annual and Special Shareholders’ Meeting 4/24/2015 Dividend 4/25/2015 Commom 0.68899 Annual and Special Shareholders’ Meeting 4/24/2015 Dividend 4/25/2015 Preferred 0.75789 Board of Directors’ Meeting 5/7/2015 Dividend 5/28/2015 Commom 0.13636 Board of Directors’ Meeting 5/7/2015 Dividend 5/28/2015 Preferred 0.15000 Board of Directors’ Meeting 7/28/2015 Dividend 8/8/2015 Commom 0.13636 Board of Directors’ Meeting 7/28/2015 Dividend 8/8/2015 Preferred 0.15000 3 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Interim Financial Information – September 30, 2015 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Individual Interim Financial Information / Balance Sheet - Assets R$ (in thousands) Code Description Current Quarter Previous Year 1 Total Assets 21,599,000 23,123,000 1.01 Current Assets 4,740,000 6,118,000 1.01.01 Cash and Cash Equivalents 1,744,000 2,923,000 1.01.03 Accounts Receivable 317,000 380,000 1.01.03.01 Trade Receivables 193,000 305,000 1.01.03.02 Other Receivables 124,000 75,000 1.01.04 Inventories 2,384,000 2,487,000 1.01.06 Recoverable Taxes 125,000 105,000 1.01.07 Prepaid Expenses 78,000 41,000 1.01.08 Other Current Assets 92,000 182,000 1.02 Noncurrent Assets 16,859,000 17,005,000 1.02.01 Long-term Assets 1,443,000 1,373,000 1.02.01.03 Accounts Receivable 71,000 82,000 1.02.01.06 Deferred Taxes 28,000 56,000 1.02.01.07 Prepaid Expenses 20,000 25,000 1.02.01.08 Receivables from Related Parties 305,000 398,000 1.02.01.09 Other Noncurrent Assets 1,019,000 812,000 1.02.01.09.04 Recoverable Taxes 542,000 392,000 1.02.01.09.05 Restricted Deposits for Legal Proceedings 477,000 420,000 1.02.02 Investments 7,926,000 8,312,000 1.02.02.01 Investments in Associates and Subsidiaries 7,902,000 8,288,000 1.02.02.02 Investment properties 24,000 24,000 1.02.03 Property and Equipment, Net 6,275,000 6,125,000 1.02.04 Intangible Assets 1,215,000 1,195,000 4 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Interim Financial Information – September 30, 2015 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Individual Interim Financial Information / Balance Sheet - Liabilities R$ (in thousands) Code Description Current Quarter Previous Year 2 Total Liabilities 21,599,000 23,123,000 2.01 Current Liabilities 6,773,000 8,825,000 2.01.01 Payroll and Related Taxes 362,000 335,000 2.01.02 Trade Payables 2,334,000 3,180,000 2.01.03 Taxes and Contributions Payable 122,000 183,000 2.01.04 Borrowings and Financing 1,677,000 2,895,000 2.01.05 Other Liabilities 2,272,000 2,231,000 2.01.05.01 Payables to Related Parties 1,741,000 1,751,000 2.01.05.02 Other 531,000 480,000 2.01.05.02.01 Dividends and Interest on Capital Payable 1,000 194,000 2.01.05.02.04 Utilities 2,000 2,000 2.01.05.02.05 Rent Payable 47,000 52,000 2.01.05.02.06 Advertisement Payable 31,000 39,000 2.01.05.02.07 Pass-through to Third Parties 8,000 8,000 2.01.05.02.08 Financing Related to Acquisition of Assets 51,000 80,000 2.01.05.02.09 Deferred Revenue 32,000 4,000 2.01.05.02.11 Other Payables 332,000 66,000 2.01.05.02.12 Loyalty Program 27,000 35,000 2.01.06 Provisions 6,000 1,000 2.02 Noncurrent Liabilities 4,458,000 3,821,000 2.02.01 Borrowings and Financing 3,247,000 2,631,000 2.02.02 Other Liabilities 683,000 642,000 2.02.02.02 Other 683,000 642,000 2.02.02.02.03 Taxes Payable in Installments 580,000 617,000 2.02.02.02.05 Financing Related to Acquisition of Assets 4,000 8,000 2.02.02.02.07 Other Accounts Payable 17,000 17,000 2.02.02.02.08 Provision for Negative Equity 82,000 - 2.02.04 Provision for risks 499,000 483,000 2.02.06 Deferred Revenue 29,000 65,000 2.03 Shareholders’ Equity 10,368,000 10,477,000 2.03.01 Share Capital 6,806,000 6,792,000 2.03.02 Capital Reserves 300,000 282,000 2.03.02.04 Options Granted 293,000 275,000 2.03.02.07 Capital Reserve 7,000 7,000 2.03.04 Earnings Reserve 3,185,000 3,402,000 2.03.04.01 Legal Reserve 413,000 413,000 2.03.04.05 Earnings Retention Reserve 256,000 1,747,000 2.03.04.10 Expansion Reserve 2,624,000 1,135,000 2.03.04.12 Transactions with non-controlling interests 104,000 107,000 2.03.04.14 Settlement of Equity Instrument (212,000) - 2.03.05 Retained Earnings/ Accumulated Losses 171,000 - 2.03.08 Other Comprehensive Income (94,000) 1,000 5 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Interim Financial Information – September 30, 2015 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Individual Interim Financial Information / Statement of Profit or Loss R$ (in thousands) Code Description Year To Date Current Period 7/01/2015 to 9/30/2015 Year To Date Current Period 1/01/2015 to 9/30/2015 Year To Date Previous Period 7/01/2014 to 9/30/2014 Year To Date Previous Period 1/01/2014 to 9/30/2014 3.01 Net Sales of Goods and/or Services 5,313,000 16,298,000 5,207,000 16,060,000 3.02 Cost of Goods Sold and/or Services Sold (3,882,000) (11,909,000) (3,706,000) (11,661,000) 3.03 Gross Profit 1,431,000 4,389,000 1,501,000 4,399,000 3.04 Operating Income/Expenses (1,248,000) (3,567,000) (1,046,000) (3,156,000) 3.04.01 Selling Expenses (943,000) (2,886,000) (877,000) (2,625,000) 3.04.02 General and Administrative Expenses (121,000) (355,000) (142,000) (399,000) 3.04.05 Other Operating Expenses (187,000) (517,000) (189,000) (473,000) 3.04.05.01 Depreciation/Amortization (121,000) (357,000) (109,000) (321,000) 3.04.05.03 Other Operating Expenses (66,000) (160,000) (80,000) (152,000) 3.04.06 Share of Profit of Subsidiaries and Associates 3,000 191,000 162,000 341,000 3.05 Profit before Financial Income (Expenses) and Taxes 183,000 822,000 455,000 1,243,000 3.06 Financial Income (Expenses) (195,000) (547,000) (174,000) (452,000) 3.07 Profit Before Income Tax and Social Contribution (12,000) 275,000 281,000 791,000 3.08 Income Tax and Social Contribution 2,000 (27,000) (19,000) (109,000) 3.08.01 Current 3,000 2,000 42,000 (59,000) 3.08.02 Deferred (1,000) (29,000) (61,000) (50,000) 3.09 Net Income from Continued Operations (10,000) 248,000 262,000 682,000 3.11 Net Income for the Period (10,000) 248,000 262,000 682,000 3.99 Earnings per Share - (Reais/Share) 3.99.01 Basic Earnings per Share 3.99.01.01 Common (0.03265) 0.87985 0.93409 2.42460 3.99.01.02 Preferred (0.03265) 0.96784 1.02750 2.66705 3.99.02 Diluted Earnings per Share 3.99.02.01 Common (0.03265) 0.87872 0.93511 2.42460 3.99.02.02 Preferred (0.03265) 0.96514 1.02508 2.66102 6 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Interim Financial Information – September 30, 2015 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Individual Interim Financial Information / Statement of Comprehensive Income R$ (in thousands) Code Description Year To Date Current Period 7/01/2015 to 9/30/2015 Year To Date Current Period 1/01/2015 to 9/30/2015 Year To Date Previous Period 7/01/2014 to 9/30/2014 Year To Date Previous Period 1/01/2014 to 9/30/2014 4.01 Net income for the Period (10,000) 248,000 262,000 682,000 4.02 Other Comprehensive Income (83,000) (95,000) - - 4.02.01 Accumulative Translation Adjustment for the Period (82,000) (93,000) - - 4.02.02 Defined benefit contribution plan - (1,000) - - 4.02.03 Adjustments to financial instruments (1,000) (1,000) - - 4.03 Total Comprehensive Income for the Period (93,000) 153,000 262,000 682,000 7 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Interim Financial Information – September 30, 2015 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Individual Interim Financial Information / Statement of Cash Flows - Indirect Method R$ (in thousands) Code Description Year To Date Current Period 01/01/2015 to 09/30/2015 Year To Date Previous Period 01/01/2014 to 09/30/2014 6.01 Net Cash Provided by Operating Activities 776,000 (585,000) 6.01.01 Cash Provided by the Operations 1,077,000 1,292,000 6.01.01.01 Net Income for the Period 248,000 682,000 6.01.01.02 Deferred Income and Social Contribution Taxes 29,000 50,000 6.01.01.03 Gain on Disposal of Fixed Assets 22,000 16,000 6.01.01.04 Depreciation/Amortization 389,000 351,000 6.01.01.05 Interest and Inflation Adjustments 533,000 424,000 6.01.01.06 Adjustment to Present Value 2,000 - 6.01.01.07 Share of Profit (Loss) of Subsidiaries and Associates (note 13) (191,000) (341,000) 6.01.01.08 Provision for Risks (note 23) (14,000) (8,000) 6.01.01.10 Share-based Payment 18,000 32,000 6.01.01.11 Allowance for Doubtful Accounts (note 8) - (2,000) 6.01.01.13 Provision for Obsolescence/Breakage (note 10) (1,000) (7,000) 6.01.01.14 Other Operating Expenses 65,000 104,000 6.01.01.15 Deferred Revenue (note 25) (23,000) (9,000) 6.01.02 Changes in Assets and Liabilities (301,000) (1,877,000) 6.01.02.01 Accounts Receivable 112,000 132,000 6.01.02.02 Inventories 104,000 (120,000) 6.01.02.03 Recoverable Taxes (156,000) 48,000 6.01.02.04 Other Assets (76,000) (39,000) 6.01.02.05 Related Parties 79,000 (547,000) 6.01.02.06 Restricted Deposits for Legal Proceeding (33,000) 12,000 6.01.02.07 Trade Payables (846,000) (748,000) 6.01.02.08 Payroll and Related Taxes 24,000 4,000 6.01.02.09 Taxes and Social Contributions Payable (139,000) (335,000) 6.01.02.10 Other Payables 26,000 (149,000) 6.01.02.11 Legal claims (22,000) (165,000) 6.01.02.12 Deferred Revenue 21,000 30,000 6.01.02.13 Received Dividends 605,000 - 6.02 Net Cash Provided by (Used in) Investing Activities (597,000) (390,000) 6.02.02 Acquisition of Property and Equipment (note 15) (536,000) (312,000) 6.02.03 Increase in Intangible Assets (note 16) (88,000) (92,000) 6.02.04 Sales of Property and Equipment 27,000 14,000 6.03 Net Cash Provided by (Used in) Financing Activities (1,358,000) (373,000) 6.03.01 Capital Increase/Decrease 14,000 25,000 6.03.02 Borrowings 740,000 1,279,000 6.03.03 Payments of Borrowings and Financing (note 18) (1,837,000) (1,448,000) 6.03.05 Payment of Dividends (271,000) (222,000) 6.03.06 Transactions with Non-controlling Interest (4,000) (7,000) 6.05 Net Increase (Decrease) in Cash and Cash Equivalents (1,179,000) (1,348,000) 6.05.01 Cash and Cash Equivalents at the Beginning of the Period 2,923,000 2,851,000 6.05.02 Cash and Cash Equivalents at the End of the Period 1,744,000 1,503,000 8 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Interim Financial Information – September 30, 2015 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Individual Interim Financial Information / Statement of Changes in Shareholders' Equity 01/01/2015 to 09/30/2015 R$ (in thousands) Code Description Share Capital Capital Reserves, Options Granted and Treasury Shares Earnings Reserve Retained Earnings /Accumulated Losses Other comprehensive income Shareholders' Equity 5.01 Opening Balance 6,792,000 282,000 3,402,000 - 1,000 10,477,000 5.03 Adjusted Opening Balance 6,792,000 282,000 3,402,000 - 1,000 10,477,000 5.04 Capital Transactions with Shareholders 14,000 18,000 - (77,000) - (45,000) 5.04.01 Capital Increases 14,000 - 14,000 5.04.03 Options Granted - 11,000 - - - 11,000 5.04.06 Dividends - - - (77,000) - (77,000) 5.04.09 Options Granted recognized in subsidiaries - 7,000 - - - 7,000 5.05 Total Comprehensive Income - - - 248,000 (95,000) 153,000 5.05.01 Net Income for the Period - - - 248,000 - 248,000 5.05.02 Other Comprehensive Income - (95,000) (95,000) 5.05.02.01 Adjusts to Financial Instruments - (1,000) (1,000) 5.05.02.04 Cumulative Translation Adjustment - (93,000) (93,000) 5.05.02.06 Defined benefit plan - (1,000) (1,000) 5.06 Internal Changes of Shareholders’ Equity - - (217,000) - - (217,000) 5.06.05 Settlement of Equity Instrument - - (212,000) - - (212,000) 5.06.06 Transactions with Non-controlling Interests - - (5,000) - - (5,000) 5.07 Closing Balance 6,806,000 300,000 3,185,000 171,000 (94,000) 10,368,000 9 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Interim Financial Information – September 30, 2015 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Individual Interim Financial Information / Statement of Changes in Shareholders' Equity 01/01/2014 to 09/30/2014 R$ (in thousands) Code Description Share Capital Capital Reserves, Options Granted and Treasury Shares Earnings Reserve Retained Earnings /Accumulated Losses Other comprehensive Income Shareholders' Equity 5.01 Opening Balance 6,764,000 233,000 2,402,000 - - 9,399,000 5.03 Adjusted Opening Balance 6,764,000 233,000 2,402,000 - - 9,399,000 5.04 Capital Transactions with Shareholders 25,000 31,000 - (72,000) - (16,000) 5.04.01 Capital Increases 25,000 - 25,000 5.04.03 Options Granted - 29,000 - - - 29,000 5.04.06 Dividends - - - (72,000) - (72,000) 5.04.09 Options Granted recognized in subsidiaries - 2,000 - - - 2,000 5.05 Total Comprehensive Income - - - 682,000 - 682,000 5.05.01 Net Income for the Period - - - 682,000 - 682,000 5.06 Internal Changes of Shareholders’ Equity - - 66,000 - - 66,000 5.06.04 Gain/loss in Equity Interest - - (6,000) - - (6,000) 5.06.06 Transactions with Non-controlling Interests - - 72,000 - - 72,000 5.07 Closing Balance 6,789,000 264,000 2,468,000 610,000 - 10,131,000 10 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Interim Financial Information – September 30, 2015 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Individual Interim Financial Information / Statement of Value Added R$ (in thousands) Code Description Year To Date Current Period 01/01/2015 to 09/30/2015 Year To Date Previous Period 01/01/2014 to 09/30/2014 7.01 Revenues 17,640,000 17,450,000 7.01.01 Sales of Goods, Products and Services 17,640,000 17,420,000 7.01.02 Other Revenues - 27,000 7.01.04 Allowance for/Reversal of Doubtful Accounts - 3,000 7.02 Products Acquired from Third Parties (13,693,000) (13,512,000) 7.02.01 Costs of Products, Goods and Services Sold (12,101,000) (12,030,000) 7.02.02 Materials, Energy, Outsourced Services and Other (1,592,000) (1,482,000) 7.03 Gross Value Added 3,947,000 3,938,000 7.04 Retention (389,000) (351,000) 7.04.01 Depreciation and Amortization (389,000) (351,000) 7.05 Net Value Added Produced 3,558,000 3,587,000 7.06 Value Added Received in Transfer 379,000 483,000 7.06.01 Share of Profit of Subsidiaries and Associates 191,000 341,000 7.06.02 Financial Revenue 188,000 142,000 7.07 Total Value Added to Distribute 3,937,000 4,070,000 7.08 Distribution of Value Added 3,937,000 4,070,000 7.08.01 Personnel 1,928,000 1,712,000 7.08.01.01 Direct Compensation 1,294,000 1,185,000 7.08.01.02 Benefits 426,000 349,000 7.08.01.03 Government Severance Indemnity Fund for Employees (FGTS) 125,000 107,000 7.08.01.04 Other 83,000 71,000 7.08.02 Taxes, Fees and Contributions 653,000 730,000 7.08.02.01 Federal 397,000 539,000 7.08.02.02 State 153,000 132,000 7.08.02.03 Municipal 103,000 59,000 7.08.03 Value Distributed to Providers of Capital 1,108,000 946,000 7.08.03.01 Interest 733,000 594,000 7.08.03.02 Rentals 375,000 352,000 7.08.04 Value Distributed to Shareholders 248,000 682,000 7.08.04.02 Dividends 77,000 72,000 7.08.04.03 Retained Earnings/ Accumulated Losses for the Period 171,000 610,000 11 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Interim Financial Information – September 30, 2015 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Consolidated Interim Financial Information /Balance Sheet - Assets R$ (in thousands) Code Description Current Quarter Previous Year 1 Total Assets 42,268,000 45,345,000 1.01 Current Assets 19,622,000 24,021,000 1.01.01 Cash and Cash Equivalents 5,414,000 11,149,000 1.01.03 Accounts Receivable 4,136,000 3,434,000 1.01.03.01 Trade Receivables 3,754,000 3,176,000 1.01.03.02 Other Receivables 382,000 258,000 1.01.04 Inventories 8,617,000 8,364,000 1.01.06 Recoverable Taxes 1,100,000 807,000 1.01.07 Prepaid Expenses 231,000 130,000 1.01.08 Other Current Assets 124,000 137,000 1.02 Noncurrent Assets 22,646,000 21,324,000 1.02.01 Long-term Assets 5,369,000 4,751,000 1.02.01.03 Accounts Receivable 717,000 741,000 1.02.01.03.01 Trade Receivables 89,000 105,000 1.02.01.03.02 Other Receivables 628,000 636,000 1.02.01.04 Inventories - 172,000 1.02.01.06 Deferred Taxes 568,000 491,000 1.02.01.07 Prepaid Expenses 39,000 37,000 1.02.01.08 Receivables from Related Parties 358,000 313,000 1.02.01.09 Other Noncurrent Assets 3,687,000 2,997,000 1.02.01.09.04 Recoverable Taxes 2,664,000 2,140,000 1.02.01.09.05 Restricted Deposits for Legal Proceedings 1,023,000 857,000 1.02.02 Investments 504,000 426,000 1.02.02.01 Investments in Associates 479,000 401,000 1.02.02.02 Investments Property 25,000 25,000 1.02.03 Property and Equipment, Net 10,192,000 9,699,000 1.02.04 Intangible Assets 6,581,000 6,448,000 12 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Interim Financial Information – September 30, 2015 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Consolidated Interim Financial Information / Balance Sheet - Liabilities R$ (in thousands) Code Description Current Quarter Previous Year 2 Total Liabilities 42,268,000 45,345,000 2.01 Current Liabilities 20,200,000 23,981,000 2.01.01 Payroll and Related Taxes 914,000 864,000 2.01.02 Trade Payables 10,792,000 13,393,000 2.01.03 Taxes and Contributions Payable 768,000 867,000 2.01.04 Borrowings and Financing 4,247,000 6,594,000 2.01.05 Other Liabilities 3,471,000 2,262,000 2.01.05.01 Payables to Related Parties 1,647,000 261,000 2.01.05.02 Other 1,824,000 2,001,000 2.01.05.02.01 Dividends and Interest on Capital Payable 1,000 321,000 2.01.05.02.04 Utilities 12,000 10,000 2.01.05.02.05 Rent Payable 103,000 115,000 2.01.05.02.06 Advertisement Payable 62,000 94,000 2.01.05.02.07 Pass-through to Third Parties 308,000 429,000 2.01.05.02.08 Financing Related to Acquisition of Assets 64,000 99,000 2.01.05.02.09 Deferred revenue 306,000 212,000 2.01.05.02.11 Accounts Payable Related to Acquisition of Companies 71,000 73,000 2.01.05.02.12 Other Payables 868,000 610,000 2.01.05.02.13 Loyalty Program 29,000 38,000 2.01.06 Provisions 8,000 1,000 2.02 Noncurrent Liabilities 8,275,000 7,170,000 2.02.01 Borrowings and Financing 4,389,000 3,134,000 2.02.02 Other Liabilities 643,000 725,000 2.02.02.02 Other 643,000 725,000 2.02.02.02.03 Taxes Payable in Installments 580,000 617,000 2.02.02.02.04 Payables Related to Acquisition of Companies - 57,000 2.02.02.02.05 Financing Related to Acquisition of Assets 4,000 8,000 2.02.02.02.06 Pension Plan 14,000 7,000 2.02.02.02.07 Other Payables 45,000 36,000 2.02.03 Deferred Taxes 1,195,000 1,133,000 2.02.04 Provision for risks 1,395,000 1,344,000 2.02.06 Deferred revenue 653,000 834,000 2.03 Consolidated Shareholders’ Equity 13,793,000 14,194,000 2.03.01 Share Capital 6,806,000 6,792,000 2.03.02 Capital Reserves 300,000 282,000 2.03.02.04 Options Granted 293,000 275,000 2.03.02.07 Capital Reserve 7,000 7,000 2.03.04 Earnings Reserve 3,185,000 3,402,000 2.03.04.01 Legal Reserve 413,000 413,000 2.03.04.05 Earnings Retention Reserve 256,000 1,747,000 2.03.04.10 Expansion Reserve 2,624,000 1,135,000 2.03.04.12 Transactions with Non-Controlling interests 104,000 107,000 2.03.04.14 Settlement of Equity Instrument (212,000) - 2.03.05 Retained Earnings/ Accumulated Losses 171,000 - 2.03.08 Other Comprehensive Income (94,000) 1,000 2.03.09 Non-controlling Interests 3,425,000 3,717,000 13 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Interim Financial Information – September 30, 2015 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Consolidated Interim Financial Information / Statement of Profit or Loss R$ (in thousands) Code Description Year To Date Current Period 7/01/2015 to 9/30/2015 Year To Date Current Period 1/01/2015 to 9/30/2015 Year To Date Previous Period 7/01/2014 to 9/30/2014 Year To Date Previous Period 1/01/2014 to 9/30/2014 3.01 Net Sales from Goods and/or Services 16,074,000 49,401,000 15,628,000 45,770,000 3.02 Cost of Goods Sold and/or Services Sold (12,317,000) (37,641,000) (11,647,000) (34,205,000) 3.03 Gross Profit 3,757,000 11,760,000 3,981,000 11,565,000 3.04 Operating Income/Expenses (3,599,000) (10,508,000) (3,084,000) (9,084,000) 3.04.01 Selling Expenses (2,700,000) (8,191,000) (2,517,000) (7,420,000) 3.04.02 General and Administrative Expenses (444,000) (1,302,000) (371,000) (1,042,000) 3.04.05 Other Operating Expenses (477,000) (1,099,000) (223,000) (698,000) 3.04.05.01 Depreciation/Amortization (245,000) (714,000) (205,000) (588,000) 3.04.05.03 Other Operating Expenses (232,000) (385,000) (18,000) (110,000) 3.04.06 Share of Profit of Subsidiaries and Associates 22,000 84,000 27,000 76,000 3.05 Profit before Financial Income (Expenses) and Taxes 158,000 1,252,000 897,000 2,481,000 3.06 Financial Income (Expenses), Net (344,000) (1,043,000) (378,000) (1,078,000) 3.07 Profit Before Income Tax and Social Contribution (186,000) 209,000 519,000 1,403,000 3.08 Income tax and Social Contribution 57,000 (100,000) (167,000) (477,000) 3.08.01 Current (28,000) (88,000) (53,000) (300,000) 3.08.02 Deferred 85,000 (12,000) (114,000) (177,000) 3.09 Net Income from Continuing Operations (129,000) 109,000 352,000 926,000 3.11 Consolidated Net Income for the Period (129,000) 109,000 352,000 926,000 3.11.01 Attributable to Owners of the Company (10,000) 248,000 262,000 682,000 3.11.02 Attributable to Non-controlling Interests (119,000) (139,000) 90,000 244,000 3.99 Earnings per Share - (Reais/Share) 3.99.01 Basic Earnings per Share 3.99.01.01 Common (0.03265) 0.87985 0.93409 2.42460 3.99.01.02 Preferred (0.03265) 0.96784 1.02750 2.66705 3.99.02 Diluted Earnings per Share 3.99.02.01 Common (0.03265) 0.87872 0.93511 2.42460 3.99.02.02 Preferred (0.03265) 0.96514 1.02508 2.66102 14 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Interim Financial Information – September 30, 2015 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Consolidated Interim Financial Information / Statement of Comprehensive Income R$ (in thousands) Code Description Year To Date Current Period 7/01/2015 to 9/30/2015 Year To Date Current Period 1/01/2015 to 9/30/2015 Year To Date Previous Period 7/01/2014 to 9/30/2014 Year To Date Previous Period 1/01/2014 to 9/30/2014 4.01 Net Income for the Period (129,000) 109,000 352,000 926,000 4.02 Other Comprehensive Income (224,000) (250,000) - - 4.02.01 Cumulative Translation adjustment (223,000) (247,000) 1,000 1,000 4.02.02 Defined Benefit Plan - (2,000) (1,000) (1,000) 4.02.03 Adjustments to financial instruments (1,000) (1,000) - - 4.03 Total Comprehensive Income for the Period (353,000) (141,000) 352,000 926,000 4.03.01 Attributable to Owners of the Company (93,000) 153,000 262,000 682,000 4.03.02 Attributable to Non-Controlling Interests (260,000) (294,000) 90,000 244,000 15 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Interim Financial Information – September 30, 2015 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Consolidated Interim Financial Information / Statement of Cash Flows - Indirect Method R$ (in thousands) Code Description Year To Date Current Period 01/01/2015 to 09/30/2015 Year To Date Previous Period 01/01/2014 to 09/30/2014 6.01 Net Cash Provided by Operating Activities (3,280,000) 29,000 6.01.01 Cash from Operations 2,208,000 3,075,000 6.01.01.01 Net Income for the Period 109,000 926,000 6.01.01.02 Deferred Income Tax and Social Contribution 12,000 177,000 6.01.01.03 Gain on Disposal of Fixed Assets 65,000 36,000 6.01.01.04 Depreciation/Amortization 818,000 665,000 6.01.01.05 Interest and Inflation Adjustments 832,000 847,000 6.01.01.06 Adjustment to Present Value (4,000) (2,000) 6.01.01.07 Share of Profit (Loss) of Subsidiaries and Associates (note 13) (84,000) (76,000) 6.01.01.08 Provision for Risks (note 23) 151,000 118,000 6.01.01.10 Share-based Payment 22,000 32,000 6.01.01.11 Allowance for Doubtful Accounts (note 8) 429,000 362,000 6.01.01.13 Provision for Obsolescence/breakage (note 10) (5,000) (1,000) 6.01.01.15 Deferred revenue (note 25) (139,000) (25,000) 6.01.01.16 Other Operating Expenses 2,000 16,000 6.01.02 Changes in Assets and Liabilities (5,488,000) (3,046,000) 6.01.02.01 Accounts Receivable (835,000) (436,000) 6.01.02.02 Inventories 184,000 (547,000) 6.01.02.03 Recoverable Taxes (537,000) 55,000 6.01.02.04 Other Assets (284,000) (174,000) 6.01.02.05 Related Parties (157,000) (96,000) 6.01.02.06 Restricted Deposits for Legal Proceeding (117,000) (70,000) 6.01.02.07 Trade Payables (3,199,000) (1,360,000) 6.01.02.08 Payroll and Related Taxes 47,000 213,000 6.01.02.09 Taxes and Social Contributions Payable (224,000) (502,000) 6.01.02.10 Legal Claims (217,000) (223,000) 6.01.02.11 Deferred revenue 43,000 201,000 6.01.02.12 Other Payables (192,000) (131,000) 6.01.02.16 Financial Investments - 24,000 6.02 Net Cash Provided by (Used in) Investing Activities (1,376,000) (850,000) 6.02.03 Acquisition of Property and Equipment (note 15) (1,170,000) (898,000) 6.02.04 Increase in Intangible Assets (note 16) (314,000) (203,000) 6.02.05 Sales of Property and Equipment 57,000 47,000 6.02.06 Net Cash From Subsidiary Acquisition and Corporate Restructuring - 204,000 6.02.07 Net Cash From Sale of Subsidiary 51,000 - 6.03 Net Cash Provided by Financing Activities (1,252,000) (945,000) 6.03.01 Capital Increase/Decrease 14,000 25,000 6.03.02 Borrowings 4,625,000 4,960,000 6.03.03 Payments of Borrowings and Financing (note 18) (6,603,000) (5,634,000) 6.03.05 Payments of Dividends (397,000) (222,000) 6.03.06 Acquisition of Subsidiary (74,000) (67,000) 6.03.07 Transactions with non-controlling interests (4,000) (7,000) 6.03.08 Borrowings with Related Parties 1,187,000 - 6.04 Effects of Exchange Rate Changes on Cash and Cash Equivalents 173,000 - 6.05 Increase (Decrease) in Cash and Cash Equivalents (5,735,000) (1,766,000) 6.05.01 Cash and Cash Equivalents at the Beginning of the Period 11,149,000 8,367,000 6.05.02 Cash and Cash Equivalents at the End of the Period 5,414,000 6,601,000 16 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Interim Financial Information – September 30, 2015 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Consolidated Interim Financial Information / Statement of Changes in Shareholders' Equity 01/01/2015 to 09/30/2015 R$ (in thousands) Code Description Share Capital Capital Reserves, Options Granted and Treasury Shares Earnings Reserves Retained Earnings/ Accumulated Losses Other comprehensive Income Shareholders' Equity Non-Controlling Interest Consolidated Shareholders' Equity 5.01 Opening Balance 6,792,000 282,000 3,402,000 - 1,000 10,477,000 3,717,000 14,194,000 5.03 Adjusted Opening Balance 6,792,000 282,000 3,402,000 - 1,000 10,477,000 3,717,000 14,194,000 5.04 Capital Transactions with Shareholders 14,000 18,000 - (77,000) - (45,000) 4,000 (41,000) 5.04.01 Capital Increases 14,000 - 14,000 - 14,000 5.04.03 Options Granted - 11,000 - - - 11,000 - 11,000 5.04.06 Dividends - - - (77,000) - (77,000) - (77,000) 5.04.09 Options Granted Recognized in Subsidiaries - 7,000 - - - 7,000 4,000 11,000 5.05 Total Comprehensive Income - - - 248,000 (95,000) 153,000 (294,000) (141,000) 5.05.01 Net Income for the Period - - - 248,000 - 248,000 (139,000) 109,000 5.05.02 Other Comprehensive Income - (95,000) (95,000) (155,000) (250,000) 5.05.02.01 Adjusts to Financial Instruments - (1,000) (1,000) - (1,000) 5.05.02.04 Cumulative Translation Adjustment - (93,000) (93,000) (154,000) (247,000) 5.05.02.06 Defined Benefit Plan - (1,000) (1,000) (1,000) (2,000) 5.06 Internal Changes in Shareholders’ Equity - - (217,000) - - (217,000) (2,000) (219,000) 5.06.05 Settlement of Equity Instrument - - (212,000) - - (212,000) - (212,000) 5.06.06 Transactions With Non-controlling interests - - (5,000) - - (5,000) (2,000) (7,000) 5.07 Closing Balance 6,806,000 300,000 3,185,000 171,000 (94,000) 10,368,000 3,425,000 13,793,000 17 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Interim Financial Information – September 30, 2015 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Consolidated Interim Financial Information / Statement of Changes in Shareholders' Equity 01/01/2014 to 09/30/2014 R$ (in thousands) Code Description Share Capital Capital Reserves, Options Granted and Treasury Shares Earnings Reserves Retained Earnings/ Accumulated Losses Other Comprehensive Income Shareholders' Equity Non-Controlling Interest Consolidated Shareholders' Equity 5.01 Opening Balance 6,764,000 233,000 2,402,000 - - 9,399,000 3,202,000 12,601,000 5.03 Adjusted Opening Balance 6,764,000 233,000 2,402,000 - - 9,399,000 3,202,000 12,601,000 5.04 Capital Transactions with Shareholders 25,000 31,000 - (72,000) - (16,000) 1,000 (15,000) 5.04.01 Capital Increases 25,000 - 25,000 - 25,000 5.04.03 Options Granted - 29,000 - - - 29,000 - 29,000 5.04.06 Dividends - - - (72,000) - (72,000) - (72,000) 5.04.09 Options Granted Recognized in Subsidiaries - 2,000 - - - 2,000 1,000 3,000 5.05 Total Comprehensive Income - - - 682,000 - 682,000 244,000 926,000 5.05.01 Net Income for the Period - - - 682,000 - 682,000 244,000 926,000 5.06 Internal Changes in Shareholders’ Equity - - 66,000 - - 66,000 (49,000) 17,000 5.06.04 Gain/Loss in Equity Interest - - (6,000) - - (6,000) (10,000) (16,000) 5.06.06 Transactions With Non-controlling interests - - 72,000 - - 72,000 (39,000) 33,000 5.07 Closing Balance 6,789,000 264,000 2,468,000 610,000 - 10,131,000 3,398,000 13,529,000 18 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Interim Financial Information – September 30, 2015 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Consolidated Interim Financial Information / Statement of Value Added R$ (in thousands) Code Description Year To Date Current Period 01/01/2015 to 09/30/2015 Year To Date Previous Period 01/01/2014 to 09/30/2014 7.01 Revenues 54,574,000 50,412,000 7.01.01 Sales of Goods, Products and Services 54,938,000 50,758,000 7.01.02 Other Revenues 65,000 16,000 7.01.04 Allowance for/Reversal of Doubtful Accounts (429,000) (362,000) 7.02 Products Acquired from Third Parties (42,887,000) (39,105,000) 7.02.01 Costs of Products, Goods and Services Sold (37,890,000) (34,946,000) 7.02.02 Materials, Energy, Outsourced Services and Other (4,997,000) (4,159,000) 7.03 Gross Value Added 11,687,000 11,307,000 7.04 Retention (818,000) (665,000) 7.04.01 Depreciation and Amortization (818,000) (665,000) 7.05 Net Value Added Produced 10,869,000 10,642,000 7.06 Value Added Received in Transfer 721,000 567,000 7.06.01 Share of Profit of Subsidiaries and Associates 84,000 76,000 7.06.02 Financial Income 637,000 491,000 7.07 Total Value Added to Distribute 11,590,000 11,209,000 7.08 Distribution of Value Added 11,590,000 11,209,000 7.08.01 Personnel 5,291,000 4,613,000 7.08.01.01 Direct Compensation 3,811,000 3,338,000 7.08.01.02 Benefits 883,000 799,000 7.08.01.03 Government Severance Indemnity Fund for Employees (FGTS) 365,000 298,000 7.08.01.04 Other 232,000 178,000 7.08.01.04.01 Interest 232,000 178,000 7.08.02 Taxes, Fees and Contributions 3,320,000 2,990,000 7.08.02.01 Federal 2,102,000 1,921,000 7.08.02.02 State 1,023,000 894,000 7.08.02.03 Municipal 195,000 175,000 7.08.03 Value Distributed to Providers of Capital 2,870,000 2,680,000 7.08.03.01 Interest 1,678,000 1,569,000 7.08.03.02 Rentals 1,192,000 1,111,000 7.08.04 Value Distributed to Shareholders 109,000 926,000 7.08.04.02 Dividends 77,000 72,000 7.08.04.03 Retained Earnings/ Accumulated Losses for the Period 171,000 610,000 7.08.04.04 Noncontrolling Interest in Retained Earnings (139,000) 244,000 19 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Companhia Brasileira de Distribuição Notes to the interim financial information September 30, 2015 (In millions of Brazilian reais, unless otherwise stated) 1. Corporate information Companhia Brasileira de Distribuição ("Company" or “CBD”), directly or through its subsidiaries (“Group” or “GPA”) engages in the retail of food, clothing, home appliances, electronics and other products through its chain of hypermarkets, supermarkets, specialized stores and department stores principally under the trade names "Pão de Açúcar, “Minuto Pão de Açúcar”, "Extra Hiper", “Extra Super”, “Minimercado Extra”, “Assai”, “Ponto Frio” and “Casas Bahia", as well as the e-commerce platforms “CasasBahia.com,” “Extra.com”, “Pontofrio.com”, “Barateiro.com”, “Partiuviagens.com” and “Cdiscount.com” and the neighborhood shopping mall brand “Conviva”. Its headquarters are located in the city of São Paulo, State of São Paulo, Brazil. The Company’s shares are listed on the São Paulo Stock Exchange (“BM&FBovespa”) Level 1 of Corporate Governance under the ticker symbol “PCAR4” and on the New York Stock Exchange (ADR level III), under the ticker symbol “CBD”. Subsidiaries that are public companies are Via Varejo S.A (“Via Varejo”) which has its shares listed on BM&FBovespa, under ticker symbols “VVAR11” and “VVAR3” and Cnova N.V (“Cnova Holanda”) which has its shares listed in Nasdaq Global Select Market under ticker symbol “CNV” and in Euronext Paris under ticker symbol “CNV”. After August 19, 2015, the Company started to be indirectly controlled by Almacenes Exito S.A., through Wilkes Participações S.A. (“Wilkes”), through a transaction with the holding companies of Casino Guichard Perrachon (“Casino”), which continue to be our indirect controller. Cnova’s Investigation and restatement of interim financial information previously issued As disclosed to the market on December 18, 2015, by the subsidiary Cnova NV (“Cnova”), an investigation was conducted by law firms has been established on the employee’s practices in inventories of Cnova Comércio Eletrônico S.A. (“Cnova Brasil”), a Cnova NV subsidiary, which is controlled by the Company. During the investigation other issues have been added to investigation related to accounting matters in the accounts of “trade payables” and “other accounts receivable”, which were analyzed, announced to the market January 12, 2016. Subsequently, the scope of investigation was expanded to include an evaluation over the discrepancies related to accounts payables, accounts receivables/products in transit with freight companies, freight provisions and other expenses and improper capitalization of expenses relating to software development. As a result, Cnova identified several erros in the financial statements and, consequently, as it is controlled by the Company and consolidated for the presentation of the financial statements, such effects resulted in the same errors in the previously issued financial statements of the Company. There is no income tax impact over the adjustments, once the Company evaluated and concluded that the deferred income tax would not be recoverable. 20 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Companhia Brasileira de Distribuição Notes to the interim financial information September 30, 2015 (In millions of Brazilian reais, unless otherwise stated) 1. Corporate information – Continued Cnova’s Investigation and restatement of interim financial information previously issued - continued The adjustments identified on Cnova were substantially related to: a) Identification of discrepancies in and/or returned products sold at discount, requiring additional provision for loss in damaged goods. b) Identification of improper transactions and accounts reconciliations mismatches related to trade accounts payable , accounts receivables, pending orders, ICMS, freight payable and others. c) Identification of overstated amount in net sales not reversed when the merchandise originally ordered was returned by costumer; d) Improper capitalization of expenses in the internal development of software; e) Change of the accounting practice of allocation of warehouse and shipping costs to the inventory, which are no longer capitalized. 21 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Companhia Brasileira de Distribuição Notes to the interim financial information September 30, 2015 (In millions of Brazilian reais, unless otherwise stated) 1. Corporate information - continued Cnova’s Investigation and restatement of interim financial information previously issued - continued Below the breakdown of the investigation adjustments per period: September 30, 2015 – amounts impacting net income (loss): Accounts Trade payables Write off accounts receivable carriers Fixed assets and intangibles adjust Trade accounts receivables and outstanding orders adjust ICMS, freight, provision and others adjust Net adjust Net sales of goods and services - (46) - 42 - Cost of goods sold and services sold 12 24 - - (6) 30 Gross profit 12 - 42 26 Operating income (expenses) Selling expenses - 10 (11) (10) - General and administrative expenses - - (3) - (2) Depreciation and amortization - - 2 - - 2 Profit before financial income (expenses) 12 32 12 Financial income (expenses) - (4) Profit before income tax and social contribution 12 32 8 Income tax and social contribution - Net income (loss) 12 32 8 September 30, 2014 – amounts impacting net income (loss): Accounts Trade payables Write off accounts receivable carriers Fixed assets and intangibles adjust Trade accounts receivables and outstanding orders adjust ICMS, freight, provision and others adjust Net adjust Net sales of goods and services - (36) - (54) - Cost of goods sold and services sold (40) 9 (3) - (11) Gross profit Operating income (expenses) Selling expenses - (3) (12) (9) - General and administrative expenses - - (3) - - Depreciation and amortization - - 1 - - 1 Profit before financial income (expenses) Financial income (expenses) - Profit before income tax and social contribution Income tax and social contribution - Net income (loss) 22 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Companhia Brasileira de Distribuição Notes to the interim financial information September 30, 2015 (In millions of Brazilian reais, unless otherwise stated) 1. Corporate information – Continued Cnova’s Investigation and restatement of interim financial information previously issued - continued Parent Company : September 30, 2015: Assets Presented as of 9.30.2015 Total adjust Restated as of 9.30.2015 Investments 7,929 (27) 7,902 Total assets 21,626 (27) 21,599 Liabilities Presented as of 9.30.2015 Total adjust Restated as of 9.30.2015 Noncurrent liabilities 4,385 73 4,458 Shareholders´ equity 10,468 (100) 10,368 Presented as of 9.30.2015 Total adjust Restated as of 9.30.2015 Share of profit of subsidiaries and associates 188 3 191 Net income (loss) 245 3 248 December 31, 2014 and September 30, 2014 : Assets Presented as of 12.30.2014 Total adjust Restated as of 12.31.2014 Investiments 8,391 (103) 8,288 Total assets (103) Liabilities Presented as of 12.30.2014 Total adjust Restated as of 12.31.2014 Shareholders´ equity 10,580 (103) 10,477 Total liabilitites and shareholders´ equity (103) Presented as of 9.30.2014 Total adjust Restated as of 9.30.2014 Share of profit of subsidiaries and associates 444 (103) 341 Net income (loss) 785 (103) 682 23 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Companhia Brasileira de Distribuição Notes to the interim financial information September 30, 2015 (In millions of Brazilian reais, unless otherwise stated) 1. Corporate information – Continued Cnova’s Investigation and restatement of interim financial information previously issued - continued Consolidated: September 30, 2015: Accounts Presented as of 9.30.2015 Total Investigation adjust Restated as of 9.30.2015 Assets Current assets Accounts receivables (22) Others accounts receivables (48) Inventories (46) Recoverable taxes (6) Other receivables - Total current assets (122) Recoverable taxes - Deferred income tax and social contribution - Property and equipment - Intangible assets (68) Noncurrent assets (68) Total assets (190) Liabilities Current Liabilities Trade payables 55 Deferred revenue - Others accounts payables 35 Current liabilities 90 Profit reserve (103) Controlling shareholders´ equity (100) Noncontrolling shareholders´ equity (180) Total shareholders´ equity (280) Liabilities and shareholders´ equity (190) 24 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Companhia Brasileira de Distribuição Notes to the interim financial information September 30, 2015 (In millions of Brazilian reais, unless otherwise stated) 1. Corporate information – Continued Cnova’s Investigation and restatement of interim financial information previously issued - continued Consolidated: December 31, 2014: Accounts Presented as of 12.30.2014 Total Investigation adjust IAS 2 - change of the accounting practice Restated as of 12.31.2014 Assets Current assets Accounts receivables (34) - Others accounts receivables (37) - Inventories (28) (12) Recoverable taxes (1) - Total current assets (100) (12) Intangible assets (47) - Noncurrent assets (43) - Total assets (143) (12) Liabilities Current liabilities Trade payables 71 - Deferred revenue (2) - Others accounts payables 63 - Total Current liabilities 133 - Profit reserve (91) (12) Controlling shareholders´ equity (91) (12) Noncontrolling shareholders´ equity (185) - Total shareholders´ equity (276) (12) Liabilities and shareholders´ equity (143) (12) 25 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Companhia Brasileira de Distribuição Notes to the interim financial information September 30, 2015 (In millions of Brazilian reais, unless otherwise stated) 1. Corporate information – Continued Cnova’s Investigation and restatement of interim financial information previously issued - continued Consolidated : September 30, 2015: Presented as of 9.30.2015 Total Investigation adjust Restated as of 9.30.2015 Net sales of goods and services (4) Cost of goods sold and services sold 30 Gross profit 26 Operating income (expenses) Selling expenses (11) General and administrative expenses (5) Depreciation and amortization 2 Profit before financial income (expenses) 12 Financial income (expenses) (4) Profit before income tax and social contribution 8 Net income (loss) 8 Atributtable to: Controlling shareholders 3 Noncontrolling shareholders 5 Earnings per share Common 0.87073 0.87985 Preferred 0.95780 0.96784 Statement of Value Added: Total adjust Revenue (15) Products acquired from third parties - Gross value added (15) Retention 2 Financial revenue (2) Total value added to distribute 10 26 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Companhia Brasileira de Distribuição Notes to the interim financial information September 30, 2015 (In millions of Brazilian reais, unless otherwise stated) 1. Corporate information – Continued Cnova’s Investigation and restatement of interim financial information previously issued - continued Statement of Cash Flows: Presented as of 9.30.2015 Total adjust Restated as of 9.30.2015 Net cash provided by operating activities (3,268) (12) (3,280) Net cash provided by investing activities (1,388) 12 (1,376) September 30, 2014: Presented as of 9.30.2014 Total Investigation adjust Restated as of 9.30.2014 Net sales of goods and services (90) Cost of goods sold and services sold (45) Gross profit (135) Operating income (expenses) Selling expenses (24) General and administrative expenses (3) Depreciation and amortization 1 Profit before financial income (expenses) (161) Financial income (expenses) - Profit before income tax and social contribution (161) Net income (loss) (161) Atributtable to: Controlling shareholders (103) Noncontrolling shareholders (58) Earnings per share Common 2.78951 2.42460 Preferred 3.06846 2.66705 The announced balances column includes Malls reclassifications (see note 1.2). 27 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Companhia Brasileira de Distribuição Notes to the interim financial information September 30, 2015 (In millions of Brazilian reais, unless otherwise stated) 1. Corporate information – Continued Cnova’s Investigation and restatement of interim financial information previously issued - continued Statement of Value Added: Total adjust Revenue (107) Products acquired from third parties (70) Gross value added (177) Retention 2 Total value added to distribute (175) Statement of Cash Flows: Presented as of 9.30.2014 Total adjust Restated as of 9.30.2014 Net cash provided by operating activities 48 (19) 29 Net cash provided by investing activities 19 (850) Reclassification of Malls revenue The Company has reclassified certain amounts in the statements of income and value added for the nine-month period ended September 30, 2014, presented for comparison purposes, to conform them to the reporting criteria adopted in the current period. The following reclassifications were made: Parent Company Consolidated Balance at 9.30.2014 Presented balance Malls galleries – cost Reclassified balance Presented balance Malls galleries – cost Reclassified balance Cost of sales and/or services (11,636) (25) (11,661) (34,125) (35) (34,160) Gross profit 4,424 (25) 4,399 11,735 (35) 11,700 Operating income (expenses) (3,078) 25 (3,053) (9,093) 35 (9,058) Selling expenses (2,650) 25 (2,625) (7,431) 35 (7,396) 28 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Companhia Brasileira de Distribuição Notes to the interim financial information September 30, 2015 (In millions of Brazilian reais, unless otherwise stated) 1. Corporate information – Continued Reclassification of Malls revenue - continued Statement of income: Costs with commercial galleries rental, which were previously recorded as recovery of selling expenses, were reclassified to "cost of goods sold and/or services sold" respectively due to an increase in the share of this activity in the Multivarejo segment and considering that the revenues of this activity is recorded as “sales from goods and/or services”, better presenting this activity in the Group’s financial statements. The Company’s management considers an appropriate procedure to adopt the current classification in order to allow comparability and a final classification of these costs. Statement of value added: According to the changes mentioned above, the line items that were changed in the statement of value added refer to cost of products, goods and services sold and materials, energy, outsourced services and other in the amounts of R$25 and R$35, parent company and consolidated, respectively Performance Commitment Agreement The Company, its subsidiary Via Varejo S.A (“Via Varejo”) and Casa Bahia Comercial Ltda. (“CB”), jointly “Compromisers”, and the Brazilian Antitrust Agency ("CADE") entered into a Performance Commitment Agreement ("PCA") to approve the Partnership Agreement signed between CBD and CB on December 4, 2009 and amended on July 1, 2010. As the main purpose of PCA, Via Varejo had the major obligation of selling 74 stores located in 54 municipalities distributed in six states and the Federal District. From the 74 stores, 32 were not sold. Therefore, in accordance with the PCA, these stores had its activities ceased between May and June, 2014, with the payment of R$12 penalty. According to CADE´s authorization, after 6 months closed, 16 stores were reopened in November 2014, in accordance with the PCA. In relation to 42 stores remaining, they were all sold between October 2013 and January 2014, through direct sales toother companies and open auctions. Such sales were duly approved by CADE. From these 42 stores, 19 were not sold due to failed negotiations between some acquirers and building owners, resulting to the subsidiary Via Varejo a fine payment of R$ 7 to the CADE and loss in fixed assets of R$ 7; from the total stores 4 were closed and 15 still remain to be closed in next months. The final step of the PCA is the transfer of 11 stores generating a gain of R$8 in the income statement for the period. The transfer of 12 stores is still in process of negotiation.This process has been monitored by CADE, which has been monitoring the fulfillment of the obligation taken in the PCA, having the Company subject to present theinformation required. Performance Commitment Agreement On August 14, 2015, CBD and its controlling shareholder Wilkes were jointly convicted by International Court of Arbitration - ICA, to indemnify Morzan Empreendimentos e Participações Ltda. (“Morzan”). Such decision was amended on January 27, 2016 with no significant changes. The account payable in the amount of R$233, including legal fees, was fully settled in April 1, 2016 (see note 35.3). 29 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Companhia Brasileira de Distribuição Notes to the interim financial information September 30, 2015 (In millions of Brazilian reais, unless otherwise stated) 2. Basis of preparation The individual and consolidated interim financial information (“Interim Financial Information”) has been prepared in accordance with IAS 34 - Interim Financial Reporting issued by the International Accounting Standard Board (“IASB”) and CPC 21 - Interim Financial Reporting issued by Comitê de Pronunciamentos Contábeis (“CPC”) and presented consistently with the standards approved and issued by the Brazilian Securities and Exchange Commission (“CVM”) applicable to the preparation of interim financial information – ITR. The individual and consolidated interim financial information is being presented in millions of Brazilian Reais (“R$”), which is the reporting currency of the Company. The functional currency of subsidiaries located abroad is the local currency. Significant accounting policies adopted in the preparation of the individual and consolidated interim financial information are consistent with those adopted and disclosed in note 4 to the annual financial statements for the year ended December 31, 2014 dated February 12, 2015 and, therefore, should be read in conjunction with those annual financial statements. The original presented interim financial information for the nine-month period ended September 30, 2015 was approved by the Board of Directors on October 29, 2015. This restated interim financial information for the nine-month period ended September 30, 2015 was approved by the Board of Directors on October 27, 2016 and includes the effects of financial information adjustments disclosed as per note 1.1. 30 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Companhia Brasileira de Distribuição Notes to the interim financial information September 30, 2015 (In millions of Brazilian reais, unless otherwise stated) 3. Basis of consolidation The information on the basis of consolidation did not have significant modification and was presented in the annual financial statements for 2014, in note 3. Interest in subsidiaries and associates: Direct and indirect equity interests - % 9.30.2015 12.31.2014 Companies Company Indirect interest Company Indirect interest Subsidiaries Novasoc Comercial Ltda. (“Novasoc”) - 10.00 - Sé Supermercado Ltda. (“Sé”) - 100.00 - Sendas Distribuidora S.A. (“Sendas) - 100.00 - Bellamar Empreend. e Participações Ltda. (“Bellamar”) - 100.00 - GPA Malls & Properties Gestão de Ativos e Serviços Imobiliários Ltda. (“GPA M&P”) - 100.00 - CBD Holland B.V. (“CBD Holland”) - 100.00 - CBD Panamá Trading Corp. (“CBD Panamá”) - - 100.00 Barcelona Comércio Varejista e Atacadista S.A. (“Barcelona”) 68.86 31.14 Xantocarpa Participações Ltda. (“Xantocarpa”) - - 100.00 GPA 2 Empreed. e Participações Ltda. (“GPA 2”) 99.99 0.01 GPA Logística e Transporte Ltda. (“GPA Logística”) - 100.00 - Posto Ciara Ltda. (“Posto Ciara”) - 100.00 - Auto Posto Império Ltda. (“Posto Império”) - 100.00 - Auto Posto Duque Salim Maluf Ltda. (“Posto Duque Salim Maluf”) - 100.00 - Auto Posto Duque Santo André Ltda. (“Ponto Duque Santo André”) - 100.00 - Auto Posto Duque Lapa Ltda. (“Posto Duque Lapa”) - 100.00 - Nova Pontocom Comércio Eletrônico S.A (“Nova Holding”) (*) 52.34 19.05 Luxco – Marneylectro S.A.R.L (antiga Jaipur Financial Markets S.A.R.L) (“Luxco”) 2.65 68.88 Dutchco - Marneylectro B.V (antiga Jaipur Financial Markets B.V) (“Dutchco”) - - 71.53 Cnova N.V (“Cnova Holanda”) - - 35.73 CNova Comércio Eletrônico S/A (”CNova Comércio Eletrônico”) - - 35.73 E-Hub Consult. Particip. e Com. S.A. (“E – Hub”) - - 35.73 Nova Experiência PontoCom S.A (“Nova Experiência”) - - 35.73 Cdiscount S.A (“CDiscount”) - - 35.73 Cnova Finança B.V (“Cnova Finança”) - - 35.73 Financière MSR S.A.S (“Financière”) - - 35.67 E-Trend SAS France (“E-Trend”)(***) - - - 35.67 Cdiscount AS France (CDiscount AS”) - - 35.52 Cdiscount Afrique S.A.S (“CDiscount Afrique”) - - 35.67 CD Africa SAS (“CD Africa”) - - 30.32 Cdiscount International BV The Netherlands (“Cdiscount Internacional”) - - 35.67 C-Distribution Asia Pte. Ltd. Singapore (“C-Distribution Asia”) - - 21.40 CLatam AS Uruguay (“CLatam”) - - 24.97 Cdiscount Colombia S.A.S (“CDiscount Colombia”) - - 18.20 C Distribution Thailand Ltd. (“C Distribution Thailand”) - - 14.98 E-Cavi Ltd Hong Kong (“E-Cavi”) - - 17.12 Cdiscount Vietnam Co Ltd. (“CDiscount Vietnam”) - - 17.12 Cnova France SAS (“CNova France”) - - 35.73 Cdiscount Côte d'Ivoire SAS Ivory Coast (“CDiscount Côte”) (**) - - - Cdiscount Sénégal SAS (“CDiscount Sénégal”) (**) - - - Cdiscount Panama S.A. (“CDiscount Panama”) (**) - - - Cdiscount Cameroun SAS (“CDiscount Cameroun”) (**) - - - Ecdiscoc Comercializadora S.A.(Cdiscount Ecuador) (“Ecdiscoc Comercializadora”) (**) - - - Cdiscount Uruguay S.A. (“CDiscount Uruguay”) (**) - - - Monconerdeco.com (Cdiscount Moncorner Deco) (“Monconerdeco.com”) (**) - - - Cdiscount Moncorner (“CDiscount Moncorner”) (**) - - - 3W SAS (“3W”) (**) - - - 3W Santé SAS (“3W Santé”) (**) - - - (*) Excluding treasury shares (**) Companies consolidated into e-commerce segment, located abroad (***) The subsidiary Cdiscount sold 100% of its interest in the company E-trend to the controlling shareholder Casino by the amount of R$99, with net effect in income statemen t is R$2. The net sales this activity represent R$ 49 in the nine-month period ended September 30, 2015 . 31 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Companhia Brasileira de Distribuição Notes to the interim financial information September 30, 2015 (In millions of Brazilian reais, unless otherwise stated) 3 . Basis of consolidation – Continued Interest in subsidiaries and associates – Continued Direct and indirect equity interests - % 9.30.2015 12.31.2014 Companies Company Indirect interest Company Indirect interest Subsidiaries (continued) Via Varejo S.A. (“Via Varejo”) - 43.35 - Indústria de Móveis Bartira Ltda. (“Bartira”) - - 43.35 VVLOG Logistica Ltda. (PontoCred Negócio de Varejo Ltda.) (“VVLOG Logística”) - - 43.35 Globex Adm e Serviços Ltda. (“Globex Adm”) - - 43.35 Lake Niassa Empreend. e Participações Ltda. (“Lake Niassa”) - - 43.35 Globex Adm. Consórcio Ltda. (“Globex Adm. Consórcio”) - - 43.35 Associates Financeira Itaú CBD S/A Crédito, Financiamento e Investimento (“FIC”) - - 41.93 Banco Investcred Unibanco S.A. (“BINV”) - - 21.67 FIC Promotora de Vendas Ltda. (“FIC Promotora”) - - 41.93 (**) Companies consolidated into e-commerce segment, located abroad In the individual interim financial information, equity interests are calculated considering the percentage held by CBD or its subsidiaries. In the consolidated interim financial information, the Company fully consolidates all its subsidiaries, keeping noncontrolling interests in a specific line item in shareholders’ equity. Associates – BINV and FIC Investments are accounted under the equity method because these associates are entities over which the Company exercises significant influence, but not control, since (a) it is a party to the shareholders’ agreement, appointing certain officers and having veto rights in certain relevant decisions; and (b) the power over the operating and financial decisions of BINV and FIC is held by Banco Itaú Unibanco S.A (“Itaú Unibanco”). FIC’s summarized interim financial information is as follows: FIC Current assets 3,815 Noncurrent assets 42 35 Total assets 3,850 Current liabilities 2,963 Noncurrent liabilities 15 15 Shareholders’ equity 872 Total liabilities and shareholders’ equity 3,850 Statement of income: 9.30.2014 Revenues 755 Operating income 285 Net income for the period 161 For the purposes of measurement of the investment in this associate, the special goodwill reserve recorded by FIC should be deducted from its shareholders’ equity, since it is Itaú Unibanco’s (controlling shareholder) exclusive right. 32 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Companhia Brasileira de Distribuição Notes to the interim financial information September 30, 2015 (In millions of Brazilian reais, unless otherwise stated) 4. Significant accounting policies Except for the item mentioned below, the significant accounting policies adopted by the Company in the preparation of the individual and consolidated interim financial information are consistent with those adopted and disclosed in Note 4 to the financial statements for the year ended December 31, 2014 dated February 12, 2015 and therefore should be read in conjunction with those annual financial statements. Present value adjustment of assets and liabilities Until 2014, the Company recorded the adjustment to present value (“PVA”) over the credit card receivables without interest, even considering that receivables were not long term (in average due in 4 months) and the impacts not significant on the short term. The reversal of the adjustment recorded was made in the net sales, once the financing to clients is part of the Company´s business. In 2015, the accounting practice of recording PVA over the short-term credit card receivables was discontinued, because of its immateriality on quarterly and annual financial statements, high cost to control and consequent irrelevance for understanding Company’s operation.These balances on December 31, 2014, were R$6. The long term assets and liabilities continue to be adjusted, considering the contractual cash flows andrespective interest rate, implicit or explicit. Net investment hedge The net investment hedges in the foreign operations are accounted similarly to the cash flow hedges. The gains or losses in the hedge instrument related to the effective portion of the hedge are recognized in other comprehensive income in the line “Reserve of Foreign Currency Translation”. The gains or losses related to the ineffective portion are recognized in the income statement. The gains and losses in the hedge instrument related to the effective portion recognized in other comprehensive income are reclassified to the income statements in the moment of the sale of the foreign operation. 5. Adoption of new standards, amendments to and interpretations of existing standards issued by the IASB and CPC and standards issued but not yet effective With the exception of the item mentioned below, the adoption of new standards, amendments to and interpretations of existing standards issued by the IASB and CPC and standards issued but not yet effective are consistent with those adopted and disclosed in note 5 to the financial statements for the year ended December 31, 2014 dated February 12, 2015, there are no significant effect to the Company. . Except for standards “IFRS 15 – Revenue from contracts with customers” and “IFRS 16 – Leases” which impacts are under analisys by Company. In relation to IFRS 16 there are expected relevant impacts in the financial statements. 33 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Companhia Brasileira de Distribuição Notes to the interim financial information September 30, 2015 (In millions of Brazilian reais, unless otherwise stated) 6. Significant accounting judgments, estimates and assumptions Judgments, estimates and assumptions The preparation of the Company’s individual and consolidated interim financial information requires Management to make judgments, estimates and assumptions that affect the reported amounts of revenues, expenses, assets and liabilities, and the disclosure of contingent liabilities at the end of the reporting period; however, uncertainties about these assumptions and estimates may result in outcomes that require adjustments to the carrying amount of the affected asset or liability in future periods. The significant assumptions and estimates for interim financial information for the nine-month period ended September 30, 2015 were the same as those adopted in the individual and consolidated financial statements for the year ended December 31, 2014 dated February 12, 2015 and therefore should be read in conjunction with those annual financial statements, except for the impairment test, as described in notes 15 and 16. 7. Cash and cash equivalents The detailed information on cash and cash equivalents was presented in the annual financial statements for 2014, in note 7. Parent Company Consolidated Rate 9.30.2015 12.31.2014 9.30.2015 12.31.2014 Cash and banks - Brazil 68 131 172 384 Cash and banks - Abroad (*) - - 342 368 Financial investments - Brazil (**) 2,792 4,781 9,761 Financial investments - Abroad 1.00% - - 119 636 2,923 5,414 11,149 (*)From the total cash and banks of R$ 265, R$ 29, is deposited in Panama in United States dollars.The other part and financial investments – abroad, in euros, are from the companies of e-commerce segment, located abroad. (**) Financial investments as at September 30, 2015 refer substantially to repurchase agreements, yielding a weighted average rate equivalent to 101.58% of the Interbank Deposit Certificate (“CDI”) and redeemable in terms of less than 90 days as of investment date. 8. Trade receivables The detailed information on trade receivables was presented in the annual financial statements for 2014, in note 8. Parent Company Consolidated 9.30.2015 12.31.2014 9.30.2015 12.31.2014 Restated Restated Credit card companies (note 8.1) 31 57 191 Sales vouchers 47 75 169 Consumer finance - CDCI (note 8.2) - - 2,268 Trade receivable from cash and carry customers - - 316 Private label credit card 18 20 18 20 Receivables from related parties (note 12.2) 84 115 66 28 Estimated loss on doubtful accounts (note 8.3) - - (344) Receivables from suppliers 12 36 256 Extended Warranty - - 237 Other trade receivables from customers 1 2 20 35 Current 305 3,176 Consumer finance – CDCI (note 8.2) - - 99 115 Estimated losses on doubtful accounts (note 8.3) - - (10) Noncurrent - - 89 105 305 3,281 34 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Companhia Brasileira de Distribuição Notes to the interim financial information September 30, 2015 (In millions of Brazilian reais, unless otherwise stated) 8. Trade receivables – Continued Credit card companies The Company and its subsidiaries, when deemed necessary, sell credit card receivables to banks or credit card companies in order to strengthen their working capital, without right of subrogation or related obligation. Consumer finance– CDCI – Via Varejo Refers to direct consumer credit through an intervening party (CDCI), which can be paid in up to 24 installments, however, the most frequent term is less than 12 months. Via Varejo maintains agreements with financial institutions where it is designated as the intervening party of these operations (see note 18). Estimated losses on doubtful accounts Parent Company Consolidated 9.30.2015 9.30.2014 9.30.2015 9.30.2014 Restated Restated At the beginning of the period - (3) (239) Loss/reversal in the period - 3 (362) Write-off of receivables - - 348 Corporate restructuring (*) - - - (83) Exchange rate changes - - (2) At the end of the period - - (338) Current - - (328) Noncurrent - - (10) (*) The corporate restructuring was presented in the interim financial information on September 30, 2014, in the note 13b. Below is the aging list of consolidated gross receivables, by maturity period: Past-due receivables – Consolidated Total Falling due <30 days 30-60 days 61-90 days >90 days 9.30.2015 - restatement 12.31.2014 - restatement 3,635 3,199 141 60 39 196 35 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Companhia Brasileira de Distribuição Notes to the interim financial information September 30, 2015 (In millions of Brazilian reais, unless otherwise stated) 9. Other receivables The detailed information on other receivables was presented in the annual financial statements for 2014, in note 9. Parent Company Consolidated 9.30.2015 12.31.2014 9.30.2015 12.31.2014 Restated Restated Receivables from sale of fixed assets 21 11 59 45 Supplier receivables - - 26 30 Advances to suppliers - - - 11 Rental advances 11 14 12 14 Receivables from Audax 6 7 12 13 Amounts to be reimbursed 38 29 114 108 Rental receivable 57 38 79 51 Receivable from Paes Mendonça - - 532 532 Receivable from sale of companies 52 54 52 54 Other 10 4 124 36 157 1,010 894 Current 75 258 Noncurrent 71 82 636 Inventories The detailed information on inventories was presented in the annual financial statements for 2014, in note 10. Parent Company Consolidated Restated Restated Stores 1,510 4,089 Distribution centers 987 4,366 Real estate inventories under construction - - 172 Estimated losses on obsolescence and breakage (note 10.1) (10) (91) 2,487 8,536 Current 2,487 8,364 Noncurrent - - - 172 10.1.Estimated losses on obsolescence and breakage Parent Company Consolidated 9.30.2015 9.30.2014 9.30.2015 9.30.2014 Restated At the beginning of the period (12) (52) Additions (3) (17) Write-offs / reversal 6 10 53 18 Corporate restructuring (*) - - - (7) Exchange rate changes - - - At the end of the period (5) (58) (*) Corporate restructuring details were presented in the interim financial information on September 30, 2014, in note 13b. 36 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Companhia Brasileira de Distribuição Notes to the interim financial information September 30, 2015 (In millions of Brazilian reais, unless otherwise stated) The noncurrent inventories amount was reclassified to current considering the delivering date of real estate (projects Thera Faria Lima Pinheiros, Figue, Classic and Carpe Diem). Recoverable taxes The detailed information on recoverable taxes was presented in the annual financial statements for 2014, in note 11. Parent Company Consolidated 9.30.2015 12.31.2014 9.30.2015 12.31.2014 Restated Restated Current State value-added tax on sales and services – ICMS (note 11.1) 63 90 590 Social Integration Program/Contribution for Social Security Financing-PIS/COFINS 6 9 84 54 Income tax on Financial investments 19 3 38 20 Income tax and Social Contribution 19 3 70 12 Social Security Contribution - INSS 18 - 36 - Value-Added Tax - France - - 93 85 Other - - 46 Total current 105 807 Noncurrent ICMS (note 11.1) 319 1,685 PIS/COFINS - - 308 Social Security Contribution- INSS 73 147 Total noncurrent 392 2,140 Total 497 2,947 11.1.ICMS is expected to be realized as follows: In Parent Company Consolidated Restated Up to one year 63 2016 68 2017 69 2018 72 2019 71 2020 After 2021 31 Company’s management reviewed the expected future realization of ICMS using the same premises as of December 31, 2014 including changes occurred in the nine-month period ended September 30, 2015. It was not identified the need to record a provision for losses of the ICMS balances. 37 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Companhia Brasileira de Distribuição Notes to the interim financial information September 30, 2015 (In millions of Brazilian reais, unless otherwise stated) Related parties 12.1.Management and Support Commitees compensation The expenses related to management compensation (officers appointed pursuant to the Bylaws including members of the Board of Directors and the related support committees) recorded in the Company’s statement of income for the periods ended September 30, were as follows: Base salary Variable compensation Stock option plan Total 2015 2014 2015 2014 2015 2014 2015 2014 Board of directors (*) 3 3 - 3 3 Executive officers 18 44 18 15 4 4 40 63 21 47 18 15 4 4 43 66 (*) The compensation of the Board of Directors advisory committees (Human Resources and Compensation, Audit, Finance, Sustainable Development and Corporate Governance) is included in this line. 38 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Companhia Brasileira de Distribuição Notes to the interim financial information September 30, 2015 (In millions of Brazilian reais, unless otherwise stated) Related parties – Continued 12.2.Balances and transactions with related parties. The detailed information on related parties was presented in the annual financial statements for 2014, in note 12. Parent company Balances Transactions Trade receivables Other assets Trade payables Other liabilities Sales Purchases Revenues (expenses) Controlling shareholders Casino - 3 2 41 19 - (18) Wilkes Participações - (3) Euris Societé par Actions Simplifieé - 2 1 - Subsidiaries Novasoc Comercial - - 2 - 114 - 2 1 3 Sé Supermecados 41 52 - - 2 3 1,417 215 4 2 18 6 Sendas Distribuidora 42 60 28 182 22 39 - - 261 188 84 31 Barcelona 1 2 14 17 4 9 - Via Varejo - - 1 - 1 2 299 - (119) VVLOG Logística - 1 1 - 1 Nova Pontocom - - 123 - - - 2 - 33 32 Xantocarpa - - 10 1 1 1 - GPA M&P - - 4 1 - GPA Logistica - - 22 23 15 20 - Posto Duque - Salim Maluf - - 5 4 - Posto GPA - Santo André - - 2 1 - Posto GPA - Império - - 4 3 - Posto Duque - Lapa - - 2 1 - Posto GPA - Ciara - - 2 2 - Bellamar - 19 - Others - 1 - 3 1 - Subtotal 84 115 358 48 76 1,740 590 192 (67) 39 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Companhia Brasileira de Distribuição Notes to the interim financial information September 30, 2015 (In millions of Brazilian reais, unless otherwise stated) Related parties – Continued 12.2.Balances and transactions with related parties - Continued Parent company Balances Transactions Trade receivables Other assets Trade payables Other liabilities Sales Purchases Revenues (expenses) Associates FIC - - 5 - 5 7 - 11 - 28 14 Other related parties Management of Nova Pontocom - - 36 39 - 3 2 Instituto Grupo Pão de Açúcar - (3) Greenyellow do Brasil Energia e Serviços Ltda - 2 - Others - - 5 1 - Subtotal - - 46 40 5 7 - 11 - 25 13 Total 84 115 398 53 83 1,751 590 192 11 (54) 40 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Companhia Brasileira de Distribuição Notes to the interim financial information September 30, 2015 (In millions of Brazilian reais, unless otherwise stated) Related parties – C ontinued 12.2.Balances and transactions with related parties – Continued Consolidated Balances Transactions Trade receivables Other assets Trade payables Other liabilities Revenues (expenses) Controlling shareholder Casino 22 - - - 51 2 104 104 (18) Distribution Casino France 16 - - - 37 - - - 54 - Wilkes Participações - (3) Euris Societé par Actions Simplifieé - 2 1 - Almacenes Exito S.A. (Exito) - 28 - - 46 - - 4 1 Casino subsidiaries (note 12.3) Casino France - Cash Pool - 50 - - Casino Finance International S.A. (Polca Empréstimos) (i) - 1,502 12 - C´est chez vous Societé en Nom Collectif 5 - - - 44 26 - 26 (9) EMC Distribution Societé par Actions Simplifiée - 53 - - 15 (14) Easydis Societé par Actions Simplifiée - 114 55 - - (17) Big C Supercenter S.A. - 2 - 30 - - Others 23 - 1 - 6 - 9 9 48 (5) Associates FIC - - 14 8 6 9 - 14 19 9 Other related parties Casas Bahia Comercial Ltda - - 302 263 - - - 26 (191) Management Nova Pontocom - - 36 38 - 3 3 Others - - 5 4 - (8) Total 66 28 358 313 359 92 1,647 261 (252) 41 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Companhia Brasileira de Distribuição Notes to the interim financial information September 30, 2015 (In millions of Brazilian reais, unless otherwise stated) Related parties – Continued 12.3.Balances with Casino Group companies: (i) Polca: Casino Group entity that has a cash centralization agreement, in Euros, with Cdiscount Group entities. This balance yields EONIA (Euro Overnight Index Average), plus 0.5% per year. 12.4.Operation with subsidiary Via Varejo: The Company is the guarantor of Via Varejo subsidiary in certain finance agreements, rents and in a rendering services agreement, also reimbursement of personal expenses, loan transaction and rent. 42 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Companhia Brasileira de Distribuição Notes to the interim financial information September 30, 2015 (In millions of Brazilian reais, unless otherwise stated) Investments The detailed information on investments was presented in the annual financial statements for 2014, in note 13. 13.1.Breakdown of investments Parent Company Sé Sendas Novasoc Via Varejo Nova Pontocom NCB (*) Luxco Barcelona Bellamar GPA M&P API SPE Others Total (***) Balances at 12.31.2014 - restated 2,806 1,709 144 1,862 83 507 6 690 286 178 - 17 8,288 Share of profit of associates - restated 17 92 81 - 44 61 10 - 5 191 Dividends - Stock option - - - 3 - - - 3 - 1 - - 7 Other transactions (**) – restated - Balances at 9.30.2015– restated 2,823 1,298 139 1,922 498 6 737 347 113 - 19 7,820 Balances at 12.31.2013 – restated 2,785 1,551 127 1,534 (27) 475 - 741 233 154 16 101 7,690 Share of profit of associates- restated 6 76 4 225 (95) 36 - 39 55 (2) - (3) 341 Stock option - 1 - 1 Other transactions - restated - - - 24 40 - 10 74 Balances at 9.30.2014 – restated 2,791 1,627 131 1,783 (82) 511 781 288 152 16 108 8,106 (*) In the case of NCB, the investment amount refers to the effects of the fair value measurements of the business combination of Casas Bahia occurred in 2010. For Via Varejo, the fair value effects were considered together with the accounting investment held in this subsidiary. (**) Includes the effects of the exchange rate changes on translation of the foreign subsidiaries’ financial information of Nova Pontocom and Luxco. (***) Includes the effects of the transfer to negative equity of Nova pontocom in the amount of R$ 82. 43 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Companhia Brasileira de Distribuição Notes to the interim financial information September 30, 2015 (In millions of Brazilian reais, unless otherwise stated) Investments – Continued 13.1.Breakdown of investments – Continued Consolidated FIC BINV Other Foreign entities Total Balances at 12.31.2014 373 21 7 - 401 Share of profit(loss) of subsidiaries and associates 85 - - 84 Write-offs - - - Exchange rate changes - - 1 - 1 Balances at 9.30.2015 20 1 - Balances at 12.31.2013 290 19 1 - 310 Share of profit(loss) of subsidiaries and associates 76 1 - (1) 76 Corporate restructuring(*) - - - 8 8 Others - - - (1) (1) Balances at 9.30.2014 366 20 1 6 393 (*) The corporate restructuring was presented in the interim financial information on September 30, 2014, in the note 13b. Business combination The detailed information on business combination was presented in the annual financial statements for 2014, in note 14.There were no business combination for the nine-month period ended September 30, 2015. 44 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Companhia Brasileira de Distribuição Notes to the interim financial information September 30, 2015 (In millions of Brazilian reais, unless otherwise stated) Property and equipment Parent Company Balance at 12.31.2014 Additions Depreciation Write-offs Transfers Balance at 9.30.2015 Land 1,213 9 - 5 1,220 Buildings 1,853 3 - 1,810 Leasehold improvements 1,635 7 207 1,738 Machinery and equipment 806 158 - 848 Facilities 161 10 7 164 Furniture and fixtures 312 71 1 347 Vehicles 17 4 - 3 Construction in progress 65 232 - - 76 Other 38 19 - 43 Total 6,100 513 6,249 Finance lease IT equipment 7 5 - - 9 Buildings 18 - - - 17 25 5 - - 26 Total 6,125 518 6,275 Parent Company Balance at 12.31.2013 Additions Depreciation Write-offs Transfers Balance at 9.30.2014 Land 1,198 - 1,198 Buildings 1,929 2 (45) (1) - 1,885 Leasehold improvements 1,514 3 (82) (7) 190 1,618 Machinery and equipment 766 119 (103) (10) 2 774 Facilities 156 8 (12) (2) 8 158 Furniture and fixtures 293 32 (31) (4) - 290 Vehicles 18 6 (4) (4) - 16 Construction in progress 131 128 - (1) (198) 60 Other 38 7 (10) - (2) 33 Total 6,043 305 (287) (29) - 6,032 Financel lease IT equipment 12 - (2) - - 10 Buildings 20 - (1) - - 19 32 - (3) - - 29 Total 6,075 305 (290) (29) - 6,061 45 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Companhia Brasileira de Distribuição Notes to the interim financial information September 30, 2015 (In millions of Brazilian reais, unless otherwise stated) Property and equipment - Continued Parent Company Balance at 9.30.2015 Balance at 12.31.2014 Cost Accumulated depreciation Net Cost Accumulated depreciation Net Land 1,220 - 1,220 1,213 - 1,213 Buildings 2,756 1,810 2,754 (901) 1,853 Leasehold improvements 3,046 1,738 2,873 (1,238) 1,635 Machinery and equipment 1,922 848 1,842 (1,036) 806 Facilities 389 164 384 (223) 161 Furniture and fixtures 781 347 721 (409) 312 Vehicles 9 3 27 (10) 17 Construction in progress 76 - 76 65 - 65 Other 119 43 105 (67) 38 10,318 6,249 9,984 (3,884) 6,100 Finance lease IT equipment 38 9 32 (25) 7 Buildings 34 17 34 (16) 18 72 26 66 (41) 25 Total 10,390 6,275 10,050 (3,925) 6,125 46 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Companhia Brasileira de Distribuição Notes to the interim financial information September 30, 2015 (In millions of Brazilian reais, unless otherwise stated) Property and equipment - Continued Consolidated Balance at 12.31.2014 Additions Depreciation Write-offs Transfers Exchange rate changes Balance at 9.30.2015 Land 1,449 9 - 6 - 1,457 Buildings 2,047 27 - - 2,023 Leasehold improvements 3,182 212 356 - 3,547 Machinery and equipment 1,605 276 20 2 1,666 Facilities 381 43 16 6 413 Furniture and fixtures 601 130 9 5 674 Vehicles 121 7 - - 86 Construction in progress 166 403 - 1 159 Other 73 41 88 Total 9,625 1,148 13 10,113 Finance lease Equipment 16 - 14 IT equipment 26 24 - 1 - 36 Facilities 1 - 1 Furniture and fixtures 7 - 6 Vehicles 1 - Buildings 23 - 22 74 24 1 - 79 Total 9,699 1,172 13 10,192 Consolidated Balance at 12.31.2013 Additions Depreciation Corporate Restructuring(*) Write-offs Transfers Exchange rate changes Balance at 9.30.2014 Land 1,412 31 - 1,443 Buildings 2,017 17 (49) 1 (1) 63 - 2,048 Leasehold improvements 2,787 166 (146) - (9) 212 - 3,010 Machinery and equipment 1,446 2 29 (203) 2 (16) 55 - 1,513 Facilities 326 45 (27) 15 (2) 12 - 369 Furniture and fixtures 526 72 (53) 12 (4) (1) 1 553 Vehicles 166 10 (13) - (32) - - 131 Construction in progress 209 318 - 2 (2) (340) - 187 Other 67 14 (18) - - (1) - 62 Total 8,956 902 (509) 32 (66) - 1 9,316 Finance lease Equipment 20 - (2) - 18 IT equipment 43 - (13) - - 2 - 32 Facilities 1 - 1 Furniture and fixtures 8 - (1) - (1) - - 6 Vehicles 1 - (1) - Buildings 24 - (1) - 23 97 - (18) - (1) 2 - 80 Total 9,053 902 (527) 32 (67) 2 1 9,396 (*) The corporate restructuring was presented in the interim financial information on September 30, 2014, in the note 13b. 47 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Companhia Brasileira de Distribuição Notes to the interim financial information September 30, 2015 (In millions of Brazilian reais, unless otherwise stated) Property and equipment – Continued Consolidated Balance at 9.30.2015 Balance at 12.31.2014 Cost Accumulated depreciation Net Cost Accumulated depreciation Net Land 1,457 - 1,457 1,449 - 1,449 Buildings 3,040 2,023 3,013 (966) 2,047 Leasehold improvements 5,366 3,547 4,929 (1,747) 3,182 Machinery and equipment 3,387 1,666 3,191 (1,586) 1,605 Facilities 775 413 722 (341) 381 Furniture and fixtures 1,304 674 1,171 (570) 601 Vehicles 122 86 179 (58) 121 Construction in progress 159 - 159 166 - 166 Other 207 88 188 (115) 73 15,817 10,113 15,008 (5,383) 9,625 Finance lease Equipment 36 14 36 (20) 16 IT equipment 199 36 174 (148) 26 Facilities 2 1 2 (1) 1 Furniture and fixtures 15 6 15 (8) 7 Vehicles - - - 2 (1) 1 Buildings 43 22 44 (21) 23 295 79 273 (199) 74 Total 16,112 10,192 15,281 (5,582) 9,699 Capitalized borrowing costs The consolidated borrowing costs for the nine-month period ended September 30, 2015 were R$15 (R$9 for the nine-month period ended September 30, 2014). The rate used to determine the borrowing costs eligible for capitalization was 104.76% of the CDI (105 % of the CDI for the period ended September 30, 2014), corresponding to the effective interest rate on the Company’s borrowings. Additions to property and equipment Parent Company Consolidated Additions 305 902 Finance lease - - Capitalized interest (4) (8) Property and equipment financing - Additions (35) (58) Property and equipment financing - Payments 46 62 Total 312 898 Other information As at September 30, 2015, the Company and its subsidiaries recorded in cost of sales and services the amount of R$33 (R$30 as at September 30, 2014) in parent company and R$97 (R$77 as at September 30, 2014) in consolidated referring to the depreciation of its fleet of trucks, machinery, buildings and facilities related to the distribution centers. 48 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Companhia Brasileira de Distribuição Notes to the interim financial information September 30, 2015 (In millions of Brazilian reais, unless otherwise stated) Property and equipment – Continued 15.3.Other information - continued Considering that economic downturn appoints to non-realization of property and equipment, the Company reviewed the impairment test conducted in December 31, 2014 using current premises on September 30, 2015 base date.The Company concluded that it is not necessary to record impairment losses and for the year ending December 31, 2015, the Company’s management will conduct a new impairment tests. Intangible assets The detailed information on intangible assets was presented in the annual financial statements for 2014, in note 16. Parent company Balance at 12.31.2014 Additions Amortization Balance at 9.30.2015 Goodwill - home appliances 179 - - 179 Goodwill - retail 394 - - 394 Commercial rigths - retail (note 16.5) 43 - - 43 Software and implementation 579 84 589 Software -capital leasing - 10 - 10 Total 1,195 94 1,215 Parent company Balance at 12.31.2013 Additions Amortization Balance at 9.30.2014 Goodwill - home appliances 179 - - 179 Goodwill - retail 355 - - 355 Commercial rigths - retail (note 16.5) 42 1 - 43 Software and implementation 551 86 (61) 576 Total 1,127 87 (61) 1,153 Balance at 9.30.2015 Balance at 12.31.2014 Cost Accumulated amortization Net Cost Accumulated amortization Net Goodwill - home appliances - 179 - 179 Goodwill - retail 1,113 (719) 394 Commercial rights - retail 43 - 43 43 - 43 Software and implementation 943 (364) 579 Software - capital leasing 10 - 10 - - - 2,278 (1,083) 1,195 49 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Companhia Brasileira de Distribuição Notes to the interim financial information September 30, 2015 (In millions of Brazilian reais, unless otherwise stated) Intangible assets – Continued Consolidated Balance at 12.31.2014 Additions Amortization Write-off Transfers Corporate restructuring Exchange rate changes Balance at 9.30.2015 Restated Restated Restated Restated Goodwill - cash and carry 362 - Goodwill - home appliances 920 - Goodwill - retail 747 - Goodwill - e-commerce 254 - - - (3) (96) 98 Brand - cash and carry 39 - 39 Brand - home appliances 2,061 - Brand - e-commerce 30 1 - - 1 (22) 12 22 Commercial rights - home appliances 574 - (4) - Commercial rights - retail 46 - 1 47 Commercial rights - cash and carry 34 - 34 Costumer relationship - home appliances 2 - (1) - - - (1) - Lease agreement – under advantageous condition 97 - (21) - 76 Contractual rights 179 - (23) - Software 965 212 (158) (33) 57 - 65 Softwares capital leasing 91 10 (8) - 93 Others 47 87 (2) - (57) (8) 26 93 Total (*) See note 3.1 Consolidated Balance at 12.31.2013 Additions Amortization Write-off Transfers Corporate restructuring(**) Exchange rate changes Balance at 9.30.2014 Restated Restated Restated Restated Goodwill - cash and carry 362 - 362 Goodwill - home appliances 896 - 896 Goodwill - retail 747 - 747 Goodwill - e-commerce - 236 5 241 Brand - cash and carry 39 - 39 Brand - home appliances 2,061 - 2,061 Brand - e-commerce - 11 - 11 Commercial rights - home appliances 576 - (5) - 571 Commercial rights - retail 43 1 - - 1 - - 45 Commercial rights - cash and carry 29 5 - 34 Costumer relationship - home appliances 6 - (3) - 3 Lease agreement – under advantageous condition - NCB 138 - (31) - 107 Contractual Rights - 186 - 186 Software 693 166 (91) (2) 1 197 4 968 Software capital leasing 77 26 (8) - 95 Other - 2 - 2 Total 5,667 384 (138) (2) 2 446 9 6,368 (**) The corporate restructuring was presented in the interim financial information on September 30, 2014, in the note 13b. 50 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Companhia Brasileira de Distribuição Notes to the interim financial information September 30, 2015 (In millions of Brazilian reais, unless otherwise stated) Intangible assets – Continued Balance at 9.30.2015 Balance at 12.31.2014 Cost Accumulated amortization Net Cost Accumulated amortization Net Restated Restated Goodwill - cash and carry 371 362 371 (9) 362 Goodwill - home appliances 920 - 920 920 - 920 Goodwill - retail 1,848 747 1,848 (1,101) 747 Goodwill - e-commerce 253 - 253 254 - 254 Brand - cash and carry 39 - 39 39 - 39 Brand - home appliances 2,061 - 2,061 2,061 - 2,061 Brand - e-commerce 22 - 22 30 - 30 Commercial rights - home appliances 639 570 637 (63) 574 Commercial rights - retail 47 - 47 46 - 46 Commercial rights - cash and carry 34 - 34 34 - 34 Costumer relationship - home appliances 34 - 34 (32) 2 Lease agreement under advantageous condition - NCB 290 76 292 (195) 97 Contractual Rights 186 156 186 (7) 179 Software 1,891 1,108 1,567 (602) 965 Software capital leasing 122 93 112 (21) 91 Other 109 93 58 (11) 47 8,866 6,581 8,489 6,448 Impairment testing of goodwill and intangible assets Goodwill and intangible assets were tested for impairment as at December 31, 2014 according to the method described in note 4 - Significant accounting policies, in the financial statements for the year ended December 31, 2014 released on February 12, 2015. Considering that economic downturn appoints to non-realization of goodwill, the Company reviewed the impairment test conducted on December 31, 2014 using current premises on September 30, 2015 base date. The Company concluded that it is not necessary to record impairment losses and for the year ending December 31, 2015, the Company’s management will conduct a new impairment tests. Additions to intangible assets Parent Company Consolidated 9.30.2015 09.30.2014 9.30.2015 09.30.2014 Restated Additions 94 87 310 384 Contractual rights - - - (186) Finance lease - - Other accounts payable - - 11 - Intangible assets financing - Additions - - Intangible assets financing - Payments 6 5 6 5 Total 88 92 314 203 51 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Companhia Brasileira de Distribuição Notes to the interim financial information September 30, 2015 (In millions of Brazilian reais, unless otherwise stated) Trade payables The detailed information on trade payables was presented in the annual financial statements for 2014, in note 17. Parent Company Consolidated Restated Restated Product suppliers 3,606 13,476 Service suppliers 114 807 Rebates (540) (890) 3,180 13,393 Borrowings and financing The detailed information on borrowings and financing was presented in the annual financial statements for 2014, in note 18. 18.1.Debt breakdown Parent Company Consolidated Average rate 9.30.2015 12.31.2014 9.30.2015 12.31.2014 Current Debentures Debentures, net (note 18.4) 2,052 2,672 Borrowings and financing Local currency BNDES (note 18.5) TJLP(*) + 3.60 per year 82 82 82 89 BNDES (note 18.5) 3.69% per year 9 8 15 14 IBM CDI(**) - 0.71% per year - - 39 34 Working capital 102.48% of CDI 481 753 Working capital 14.58% per year - 213 2,953 Working capital TR(***) + 9.91% per year - - 4 - Sale of receivables 109.00% of CDI - - 21 - Finance lease 30 25 43 34 Swap contracts (note 18.6) 102.00% of CDI - (12) - (12) Borrowing cost (2) (3) 795 3,862 Foreign currency Working capital (i) USD + 1.76% per year 43 56 Swap contracts (note 18.6) 102.49% of CDI 5 4 Borrowing cost - 48 60 Total current 2,895 6,594 52 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Companhia Brasileira de Distribuição Notes to the interim financial information September 30, 2015 (In millions of Brazilian reais, unless otherwise stated) Borrowings and financing – Continued Debt breakdown – Continued Parent Company Consolidated Noncurrent Weighted average rate 9.30.2015 12.31.2014 9.30.2015 12.31.2014 Debentures Debentures, net (note 18.4) 896 896 Borrowings and financing Local currency BNDES (note 18.5) TJLP(*) + 3.60 per year 20 82 20 82 BNDES (note 18.5) 2.92% per year 10 14 56 57 IBM CDI(**) - 0.71% per year - - 53 74 Working capital (i) 13.88% per year - - 136 Working capital (i) 106.29% of CDI 874 1,006 Working capital (i) TR(***) + 9.92 % per year - - 21 Finance lease (note 24) 131 229 Swap contracts 101.26% of CDI - - 1 - Borrowing cost (5) (6) 1,096 1,599 Foreign currency Working capital (i) USD + 1.89% per year 669 669 Swap contracts (note 18.6) 102.08% of CDI (30) (30) 639 639 Total noncurrent 2,631 3,134 (*) Long-term interest rate – TJLP; (**) Interbank deposit certificate – CDI and (***) Benchmark reference rate - TR Changes in borrowings Parent Company Consolidated At December 31, 2014 5,526 9,728 Additions - working capital 740 4,624 Additions - finance lease 14 35 Accrued interest 404 726 Accrued swap Mark-to-market Monetary and exchange rate changes 508 795 Borrowing cost 4 1 Interest paid Payments Swap paid At September 30, 2015 4,924 8,636 Parent Company Consolidated At December 31, 2013 5,116 9,493 Additions - working capital 1,279 4,960 Accrued interest 327 665 Accrued swap 19 18 Mark-to-market (1) (1) Monetary and exchange rate changes 4 7 Borrowing cost 7 8 Interest paid (480) (784) Payments (1,033) (4,915) Swap paid 65 65 Corporate restructuring(*) - 45 At September 30, 2014 5,303 9,561 53 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Companhia Brasileira de Distribuição Notes to the interim financial information September 30, 2015 (In millions of Brazilian reais, unless otherwise stated) (*) The corporate restructuring was presented in the interim financial information on September 30, 2014, in the note 13b. Borrowings and financing – Continued 18.3.Maturity schedule of borrowings and financing recorded in noncurrent liabilities Year Parent Company Consolidated 2016 2017 2018 After 2019 Subtotal Borrowing costs Total 54 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Companhia Brasileira de Distribuição Notes to the interim financial information September 30, 2015 (In millions of Brazilian reais, unless otherwise stated) Borrowings and financing – Continued 18.4.Debentures Date Parent Company Consolidated Type Issue amount Outstanding debentures Issue Maturity Annual financial charges Unit price Parent Company 10th Issue – 1st series - CBD No preference 800,000 - 12/29/11 6/29/15 108.5% of CDI - - 801 - 801 11th Issue – CBD No preference 1,200,000 120,000 5/2/12 11/2/15 CDI + 1% 10,594 1,223 1,223 12th Issue – CBD No preference 900,000 900,000 9/12/14 9/12/19 107.00% of CDI 1,007 930 930 Subsidiaries 3rd Issue – 1st Series – Via Varejo No preference 400,000 - 1/30/12 7/30/15 CDI + 1% - 420 1st Issue – 2nd Series – Via Varejo No preference 200,000 - 6/29/12 1/29/15 CDI + 0.72% - 200 Borrowing cost (6) (6) Parent company/Consolidated – current and noncurrent 2,948 3,568 Current liabilities 2,052 2,672 Noncurrent liabilities 896 896 55 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Companhia Brasileira de Distribuição Notes to the interim financial information September 30, 2015 (In millions of Brazilian reais, unless otherwise stated) Borrowings and financing – Continued Guarantees The Company signed promissory notes and letters of guarantee as collateral for borrowings and financing with BNDES. Swap contracts The Company and its Brazilian subsidiaries use swap transactions for 100% of its borrowings denominated in US dollars and fixed interest rates, exchanging these obligations for Real linked to CDI (floating) interest rates. These contracts have a total debt term and protect the interest and the principal. The weighted average annual rate of CDI in 2015 was 12.58% (10.33% in 2014). Credit facilities The Company and subsidiaries entered into credit facility agreements, not used, in the amount of R$1,350. These agreements were entered into under market conditions and are effective for 2016 and 2017. 56 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Companhia Brasileira de Distribuição Notes to the interim financial information September 30, 2015 (In millions of Brazilian reais, unless otherwise stated) Financial instruments The detailed information on financial instruments was presented in the annual financial statements for 2014, in note 19. The main financial instruments and their carrying amounts in the interim financial information, by category, are as follows: Parent Company Consolidated Carrying amount Carrying amount 9.30.2015 12.31.2014 9.30.2015 12.31.2014 Financial assets: Restated Restated Loans and receivables (including cash) Cash and cash equivalents 2,923 11,149 Trade receivables and other receivables 462 4,175 Related parties - assets (*) 398 313 Financial liabilities: Other financial liabilities - amortized cost Related parties - liabilities (*) (1,751) (261) Trade payables (3,180) (13,393) Financing for purchase of assets (88) (107) Acquisition of noncontrolling interest - - (130) Debentures (2,948) (3,568) Borrowings and financing (1,691) (5,241) Fair value through profit or loss Borrowings and financing, including derivatives (887) (919) Net exposure (6,762) (7,982) (*)Transactions with related parties refer mainly to transactions between the Company and its subsidiaries and other related entities and were substantially accounted for in accordance with the prices, terms and conditions agreed between the parties. The fair value of other financial instruments detailed in table above approximates the carrying amount based on the existing terms and conditions. The financial instruments measured at amortized cost, the related fair values of which differ from the carrying amounts, are disclosed in note 19.3. 57 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Companhia Brasileira de Distribuição Notes to the interim financial information September 30, 2015 (In millions of Brazilian reais, unless otherwise stated) Financial instruments – Continued Considerations on risk factors that may affect the business of the Company and its subsidiaries: (i) Capital risk management The main objective of the Company’s capital management is to ensure that the Company sustains its credit rating and a well-defined equity ratio, in order to support businesses and maximize shareholder value. The Company manages the capital structure and makes adjustments taking into account changes in the economic conditions. There were no changes as to objectives, policies or processes during the nine-month period ended September 30, 2015. Parent Company Consolidated 9.30.2015 12.31.2014 9.30.2015 12.31.2014 Cash and cash equivalents 2,923 11,149 Borrowings and financing (5,526) (9,728) Other related parties liabilities (note12.2) (*) - - (12) (*) Represents loans of Cdiscount with Casino Finance International S.A (“Polca”) (ii) Liquidity risk management The Company manages liquidity risk through the daily follow-up of cash flows, control of maturities of financial assets and liabilities, and a close relationship with the main financial institutions. The table below summarizes the aging profile of the Company’s financial liabilities as at September 30, 2015 and December 31, 2014. Parent Company Up to 1 Year 1 – 5 years More than 5 years Total Borrowings and financing 10 Debentures - Derivatives 32 - Finance lease 36 27 Trade payables - - Total 37 58 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Companhia Brasileira de Distribuição Notes to the interim financial information September 30, 2015 (In millions of Brazilian reais, unless otherwise stated) Financial instruments – Continued 19.1.Considerations on risk factors that may affect the business of the Company and its subsidiaries – Continued (ii) Liquidity management risk – Continued Consolidated - restated Up to 1 Year 1 – 5 years More than 5 years Total Borrowings and financing 93 Debentures - Derivatives 45 11 Finance lease 60 74 Trade payables - - Sale of receivables 21 - - 21 Total (iii) Derivative financial instruments Consolidated Notional value Fair value 9.30.2015 12.31.2014 9.30.2015 12.31.2014 Fair value hedge Purpose of hedge (debt) 842 959 Long position (buy) Prefixed rate TR+9.92% per year 151 234 US$ + fixed 1.83% per year 691 732 842 966 Short position (sell) 101.98% per year (842) (928) Net hedge position - - 38 Realized and unrealized gains and losses on these contracts during the nine-month period ended September 30, 2015 are recorded in financial income (expenses), net and the balance payable at fair value is R$687 (R$38 as at December 31, 2014), recorded in line item “Borrowings and financing”. The effects of the fair value hedge recorded in the statement of income for the period ended September 30, 2015 were a gain of R$575 in cost debt line in financial result(loss of R$20 as at September 30, 2014). 59 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Companhia Brasileira de Distribuição Notes to the interim financial information September 30, 2015 (In millions of Brazilian reais, unless otherwise stated) Financial instruments – Continued 19.2.Sensitivity analysis of financial instruments The Company discloses the net exposure of the derivative financial instruments, for each of the scenarios mentioned. For the probable scenario, the weighted average exchange rate was R$4,48 on the due date, and the weighted interest rate was 10.29% per year. The sources used are the same as those of the annual financial statements for 2014. (i) Other financial instruments Operations Risk (CDI increase) Balance at 09.30.2015 Scenario I Scenario II Scenario III Fair value hedge (fixed rate) 101.26% of CDI (107) (158) (163) (168) Fair value hedge (exchange rate) 102.94% of CDI (2,317) (2,768) (2,847) (2,980) Debentures CDI + 1% (1,271) (1,288) (1,292) (1,295) Debentures 107% of CDI (906) (1,052) (1,088) (1,124) Bank loans - CBD 105.95% of CDI (1,053) (1,212) (1,252) (1,292) Leases 100.19% of CDI (92) (107) (110) (114) Leases 95.31% of CDI (24) (28) (29) (29) Bank loans- Via Varejo CDI - 0.71% (92) (105) (108) (112) Bank loans - Barcelona 108 % of CDI (147) (170) (176) (184) Total borrowings and financing exposure (6,009) (6,888) (7,065) (7,298) Cash and cash equivalents (*) 101.58% of CDI (*) 4,781 5,537 5,726 5,915 Net exposure (1,228) (1,351) (1,339) (1,383) Net effect - gain (loss) (123) (111) (155) (*) weighted average The Company has a net exposure of US$ 106 million american dollars (between trade payables and financial investments abroad) and investments in subsidiaries abroad amounting to 2 million euros. Company’s management did not prepared sensitivity analysis related to Exchange variation exposure because the amount is not considered relevant. In addition, Company has a borrowing of R$ 1,502 with Casino’s group company Polca, this balance yelds EONIA + 0.5 per year. Considering that part of that interest rate is post-fixed and not representative, Company is not exposed to relevant variation of this interest rate. 60 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Companhia Brasileira de Distribuição Notes to the interim financial information September 30, 2015 (In millions of Brazilian reais, unless otherwise stated) Financial instruments – Continued 19.2.Sensitivity analysis of financial instruments - Continued (ii) Investment hedge in foreign operation For this type of hedge the effective portion on market value changes attributed to exchange currency risks is recognized and other comprehensive income, as the ineffective portion is recognized directly in the net income for the period. Accumulated gains or losses are reclassified to net income when an investment loss or write-off is recorded. Companydesignates the hedge in 30-days periods, in which the amount of the risk covered was R$ 42 on September 30, 2015.In addition, the effects recognized in equity as resulting from the instrument amounts to R$ 1. 19.3.Fair value measurements The Company discloses the fair value of financial instruments measured at fair value and of financial instruments measured at amortized cost, the fair value of which differ from the carrying amount, in accordance with CPC 46 (“IFRS13”), which refer to the concepts of measurement and disclosure requirements. The fair values of cash and cash equivalents, trade receivables, short and long-term debt and trade payables are equivalent to their carrying amounts. The table below presents the fair value hierarchy of financial assets and liabilities measured at fair value and of financial instruments measured at amortized cost, the fair value of which is disclosed in the financial statements: Carrying amount at 9.30.2015 Fair value at 9.30.2015 Fair value measurement at the end of the reporting period using other significant observable assumptions Financial instruments at fair value through profit (loss) Cross-currency interest rate swaps level 2 Interest rate swaps - Borrowings and financing (fair value) level 2 Financial instruments at amortized cost, in which the fair value is disclosed Borrowings and financing (amortized cost) level 2 Total There were no changes between the fair value measurements levels in the nine-month period ended September 30, 2015. · Cross-currency and interest rate swaps and borrowings and financing are classified in level 2 since the fair value of such financial instruments was determined based on readily observable market inputs, such as expected interest rate and current and future foreign exchange rate. 61 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Companhia Brasileira de Distribuição Notes to the interim financial information September 30, 2015 (In millions of Brazilian reais, unless otherwise stated) Financial instruments – Continued 19.4.Consolidated position of derivative transactions The consolidated position of outstanding derivative transactions is presented in the table below: Outstanding Amount payable or receivable Fair value Description Counterparties Notional value Contracting date Maturity Exchange swaps registered with CETIP (US$ x CDI) Banco Tokyo US$ 75 1/14/2014 1/10/2017 16 11 Banco JP Morgan US$ 50 3/19/2014 3/21/2016 80 14 79 11 Citibank US$ 16 10/14/2014 10/14/2015 24 3 24 2 Mizuho US$ 50 10/31/2014 10/31/2017 74 8 62 4 Citibank US$ 85 11/21/2014 11/21/2016 3 (4) Citibank US$ 5 10/14/2014 10/14/2015 8 1 8 1 Banco Tokyo US$ 75 1/2/2015 12/29/2016 - 87 - Citibank US$ 5 1/28/2015 1/28/2016 7 - 7 - HSBC US$ 100 2/25/2015 11/25/2016 - 90 - Bradesco US$ 100 4/27/2015 4/27/2016 81 - 78 - Citibank US$ 50 4/10/2015 4/10/2017 41 - 30 - Citibank US$ 30 4/14/2015 4/17/2017 24 - 18 - Banco Tokyo US$ 50 7/31/2015 7/31/2017 29 - 19 - Bank of America US$ 40 9/14/2015 9/14/2017 2 - - Scotiabank US$ 50 9/30/2015 9/29/2017 - - Interest rate swap registered with CETIP (fixed rate x CDI) Banco do Brasil R$ 130 6/28/2010 6/2/2015 - 13 - 12 Itaú BBA R$ 21 11/11/2014 11/5/2026 - 1 1 Itaú BBA R$ 54 1/14/2015 1/5/2027 - - Itaú BBA R$ 52 5/26/2015 5/5/2027 - - - 803 59 687 38 (*) Clearinghouse for the Custody and Financial Settlement of Securities 62 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Companhia Brasileira de Distribuição Notes to the interim financial information September 30, 2015 (In millions of Brazilian reais, unless otherwise stated) Taxes and contributions payable and taxes payable in installments The detailed information on taxes and contributions payable and taxes payable in installments was presented in the annual financial statements for 2014, in note 20. Taxes and contributions payable and taxes payable in installments Parent Company Consolidated 9.30.2015 12.31.2014 9.30.2015 12.31.2014 PIS and COFINS 3 31 360 Provision for income tax and social contribution 19 48 69 161 ICMS 19 23 94 153 Others 2 6 118 43 108 792 Taxes payable in installments - Law 11,941/09 680 680 Others 9 12 9 12 692 692 Current 183 867 Noncurrent 617 617 Maturity schedule of taxes payable in installments in noncurrent liabilities: In Parent Company and Consolidated 2016 19 2017 78 2018 75 2019 74 After 2020 Total 63 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Companhia Brasileira de Distribuição Notes to the interim financial information September 30, 2015 (In millions of Brazilian reais, unless otherwise stated) Income tax and social contribution The detailed information on income tax and social contribution was presented in the annual financial statements for 2014, in note 21. Income and social contribution tax expense reconciliation Parent Company Consolidated 9.30.2015 09.30.2014 9.30.2015 09.30.2014 Restated Restated Restated Restated Profit before income tax and social contribution 791 1,403 Income tax and social contribution at the nominal rate of 25% for the Company and 34% for subsidiaries (197) (415) Deferred income tax over carrying amount not recognized - - Tax penalties (3) (6) Share of profit of subsidiaries and associates 48 85 29 23 Effect of tax rates in foreign entities - - 14 - Other permanent differences (nondeductible) 6 14 (24) Effective income tax and social contribution (109) (477) Income tax and social contribution for the period: Current 2 (59) (300) Deferred (50) (177) Deferred income tax and social contribution expense (109) (477) Effective rate 9.82% 13.78% 47.85% 34.00% CBD does not pay social contribution based on a final and unappealable court decision in the past; therefore its nominal rate is 25%. Breakdown of deferred income tax and social contribution Parent Company Consolidated 9.30.2015 12.31.2014 9.30.2015 12.31.2014 Tax losses 111 - 589 354 Provision for risks 182 156 407 346 Provision for derivative transactions taxed on a cash basis (5) (10) Estimated loss on doubtful accounts 2 1 94 94 Provision for current expenses 2 3 25 63 Goodwill tax amortization 16 (469) Present value adjustment 1 1 (6) Lease adjustment 6 8 (95) Mark-to-market adjustment (2) (2) Fair value of assets acquired in business combination - - (790) Technological innovation – future realization (21) (21) Depreciation of fixed assets as per tax rates (114) (124) Other 10 13 27 18 Deferred income tax and social contribution 28 56 (642) Noncurrent assets 28 56 491 Noncurrent liabilities - - (1,133) Deferred income tax and social contribution 28 56 (642) 64 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Companhia Brasileira de Distribuição Notes to the interim financial information September 30, 2015 (In millions of Brazilian reais, unless otherwise stated) Income tax and social contribution – Continued 21.2.Breakdown of deferred income tax and social contribution – Continued The Company estimates to recover these deferred tax assets as follows: Year Parent Company Consolidated 2016 17 2017 3 2018 4 43 2019 4 46 2020 - 23 After 2020 - 51 28 21.3.Changes in deferred income tax and social contribution Parent Company Consolidated 9.30.2015 12.31.2014 9.30.2015 12.31.2014 At the beginning of the period 56 121 (110) Expense for the period (50) (177) Payment of installments and other tax obligations - - - (27) Corporate restructuring(*) - - - 42 Exchange rate changes - - 46 - Other 1 - 4 At the end of the period 28 71 (268) (*) The corporate restructuring was presented in the interim financial information on September 30, 2014, in the note 13b. Acquisition of companies The detailed information on acquisition of companies was presented in the annual financial statements for 2014, in note 22. Consolidated Acquisition of interest in Assaí 7 6 Acquisition of interest in Sendas 64 124 71 130 Current liabilities 71 73 Noncurrent liabilities - 57 65 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Companhia Brasileira de Distribuição Notes to the interim financial information September 30, 2015 (In millions of Brazilian reais, unless otherwise stated) Provision for risks The provision for risks is estimated by the Company’s management, supported by its legal counsel. The provision was recognized in an amount considered sufficient to cover probable losses. 23.1.Parent Company PIS/COFINS Tax and others Social security and labor Civil Regulatory Total Balance at December 31, 2014 40 190 168 72 13 483 Additions - 9 17 11 14 51 Payments - - Reversals - Inflation adjustment 2 15 20 12 3 52 Balance at September 30, 2015 42 68 15 PIS/COFINS Taxes and other Social security and labor Civil Total Balance at December 31, 2013 209 67 149 71 496 Additions 35 6 22 18 81 Payments - (4) (18) (4) (26) Reversals (7) (2) (3) (11) (23) Inflation adjustment 7 4 11 11 33 Payment of installments (206) - - - (206) Balance at September 30, 2014 38 71 161 85 355 23.2.Consolidated PIS/COFINS Taxes and other Social security and labor Civil Regulatory Total Balance at December 31, 2014 79 510 521 199 35 1,344 Additions 9 16 161 191 19 396 Payments - - Reversals Inflation adjustment 5 25 53 41 4 128 Transfers - 1 7 - - Exchange rates changes - 4 1 7 - 12 Balance at September 30, 2015 85 418 623 236 33 1,395 PIS/COFINS Taxes and other Social security and labor Civil Total Balance at December 31, 2013 272 403 297 175 1,147 Additions 48 10 238 125 421 Payments - (4) (51) (28) (83) Reversals (7) (2) (57) (81) (147) Inflation adjustment 10 12 42 37 101 Transfers - - - 2 2 Payment of installments (211) (85) - - (296) Corporate reorganization (*) - 6 - 3 9 Balance at September 30, 2014 112 340 469 233 1,154 (*) The corporate restructuring was presented in the interim financial information on September 30, 2014, in the note 13b. 66 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Companhia Brasileira de Distribuição Notes to the interim financial information September 30, 2015 (In millions of Brazilian reais, unless otherwise stated) Provision for risks – Continued 23.3.Tax As per prevailing legislation, tax claims are subject to monetary indexation, which refers to an adjustment to the provision for tax risks according to the indexation rates used by each tax jurisdiction. In all cases, both the interest charges and fines, when applicable, were computed and fully provisioned with respect to unpaid amounts. The main provisioned tax claims are as follows: COFINS and PIS Since the noncumulative regime to calculate PIS and COFINS has been used, the Company and its subsidiaries have challenged the right to deduct ICMS from the base of these two contributions and other less important matters. The amount accrued as at September 30, 2015 is R$ 85 (R$ 72 as at December 31, 2014). Tax The Company and its subsidiaries have other tax claims, which after analysis by its legal counsel, were considered as probable losses and accrued by the Company. These refer to: (i) tax assessment notices related to purchase, industrialization and sale of soybean and byproducts exports (PIS, COFINS and IRPJ); (ii) challenge on the non-application of the Accident Prevention Factor - FAP for 2011; (iii) challenge on the Poverty Fighting Fund established by the Rio de Janeiro State Government; (iv) challenges on purchases from suppliers considered not qualified in the State Finance Department registry, error in application of rate and accessory obligations by State tax authorities; and (v) other less relevant issues. The amount accrued for these matters as at September 30, 2015 is R$119 (R$108 as at December 31, 2014). ICMS The Federal Supreme Court ("STF") on October 16, 2014 decided that ICMS taxpayers that trade products included in the “basked of food staples” have no right to fully utilize the ICMS credits. The Company, with the assistance of its legal counsel, decided that it would be an appropriate procedure to record a provision for this matter amounting to R$ 128 as at September 30, 2015 (R$147 as at December 31, 2014) since this claim is considered a “probable” loss. The amounts accrued represent Management’s best estimate of the probable cash disbursement to settle this claim. Supplementary Law 110/2001 The Company claims in court the eligibility to not pay the contributions provided for by Supplementary Law 110/01, referring to the FGTS (Government Severance Indemnity Fund for Employees) costs. The accrued amount as at September 30, 2015 is R$60 (R$48 as at December 31, 2014). 67 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Companhia Brasileira de Distribuição Notes to the interim financial information September 30, 2015 (In millions of Brazilian reais, unless otherwise stated) Provision for risks – Continued 23.1.Tax – Continued Others contingent tax liabilities - Cdiscount There were consolidated provisions for contingent tax liabilities from foreign e-commerce entities. As at September 30, 2015 the contingent tax liabilities amount to R$14 (R$20 as at December 31, 2014). Others contingent tax liabilities - Via Varejo Provisions for contingent tax liabilities were recorded as a result of the business combination with Via Varejo, as required by CPC 15 (IFRS 3). As at September 30, 2015, the recorded amount related to contingent tax liabilities is R$91 (R$87 as at December 31, 2014). These accrued claims refer to administrative proceedings related to the offset of tax debts against credits from the contribution levied on coffee exports. Others contingent tax liabilities - Bartira In line with the business combination of Bartira in 2013, contingent tax liabilities were recorded. The main matter refers to possible failure in supporting documentation of transactions, totaling R$106 in income tax, social contribution, PIS, COFINS and ICMS, of which R$100 are related to risks that expired in the first half year of 2015, being this amount written-off and recognize in “other Income/Expenses” in the statement of Income. On September 30, 2015 the total contingent liabilities amounts to R$18, of which R$6 of tax and R$12 of labor contingencies, (R$118 at December 31, 2014). Others contingent tax liabilities - REFIS (tax debt refinancing program) Law 12,996/2014 amended by Provisional Act - MP 651, introduced interest and penalties reduction benefits for cash payments and payments in installments of federal debts. The Company considered an appropriate procedure to enroll in the REFIS program to settle part of its debts, utilizing also part of the tax losses for payment of the debt balance. 23.4.Labor The Company and subsidiaries are parties to various labor lawsuits mainly due to termination of employees in the ordinary course of business. At September 30, 2015, the Company recorded a provision amount of R$623 (R$521 as at December 31, 2014) related to the potential risk of loss on these lawsuits. Management, with the assistance of its legal counsel, assesses these claims recording a provision for losses when reasonably estimable, based on past experiences in relation to the amounts claimed. 23.5.Civil and others The Company and its subsidiaries are parties to civil lawsuits at several court levels (indemnities and collections, among others) and at different courts. The Company’s management records provisions in amounts considered sufficient to cover unfavorable court decisions, when its legal counsel considers the loss as probable. 68 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Companhia Brasileira de Distribuição Notes to the interim financial information September 30, 2015 (In millions of Brazilian reais, unless otherwise stated) Provision for risks – Continued 23.5.Civil and others – Continued Among these lawsuits, we point out the following: · The Company and its subsidiaries are parties to various lawsuits requesting the renewal of rental agreements and the review of the current rent paid. The Company recognizes a provision for the difference between the amount originally paid by the stores and the amounts pleaded by the adverse party (owner of the property) in the lawsuit, when internal and external legal counsel consider that it is probable that the rent amount will be changed by the entity. As at September 30, 2015, the amount accrued for these lawsuits is R$38 (R$55 as at December 31, 2014), for which there are no escrow deposits. · Company and its subsidiaries answer to legal claims related to penalties applied by regulatory agencies, from the federal, state and municipal administrations, among which Consumer Protection Agencies ( Procon ) , National Institute of Metrology, Standardization and Industrial Quality (INMETRO) and Municipalities. Company supported by its legal counsel, revises that claims, recording a provision according to probable cash expending and estimative of loss . On September 2015 the amounting of this provision is R$ 33 (R$35 on December 31,2014) · The subsidiary Via Varejo is a party to lawsuits involving consumer relationship rights (civil actions and assessments from PROCON) and lawsuits involving contracts terminated with suppliers and the amount claimed in these lawsuits totals R$81 as at September 30, 2015 (R$86 as at December 31, 2014). Total civil lawsuits and others as at September 30, 2015 amount to R$261 (R$234 as at December 31, 2014). 23.6.Other non-accrued contingent liabilities The Company has other litigations which have been analyzed by the legal counsel and considered as possible, not probable, loss, and which therefore have not been accrued, amounting to R$10,777 as at September 30, 2015 (R$8,552 as at December 31, 2014), related mainly to: · INSS (Social Security Contribution) – GPA was assessed for non-levy of payroll charges on benefits granted to its employees, among other matters, for which possible loss amounts to R$398 as at September 30, 2015 (R$318 as at December 31, 2014). The lawsuits are under administrative and court discussions. · IRPJ, withholding income tax - IRRF, CSLL, tax on financial transactions - IOF, withholding income tax on net income, ILL – GPA has several assessment notices regarding offsetting proceedings, rules on the deductibility of provisions, payment divergences and overpayments; fine for failure to comply with accessory obligations, among other less significant taxes. The lawsuits await administrative and court ruling. The amount involved is R$1,739 as at September 30, 2015 (R$1,368 as at December 31, 2014). Among those claims, there are some related to challenges of differences in the payment of income tax, supposedly due under the allegation that there was undue deduction of goodwill amortization resulting from transactions between shareholders Casino and Abilio Diniz in relation to years 2007-2011. The amount involved (and included in the paragraph above) is R$744 as at September 30, 2015 (R$ 692 as at December 31, 2014), partly classified as possible loss and partly classified as remote loss. 69 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Companhia Brasileira de Distribuição Notes to the interim financial information September 30, 2015 (In millions of Brazilian reais, unless otherwise stated) Provision for risks – Continued 23.6.Other non-accrued contingent liabilities – Continued · COFINS, PIS, provisional contribution on financial transactions – CPMF and IPI – the Company has been challenged about offsets of COFINS and PIS against IPI credits – inputs subject to zero rate or exempt – acquired from third parties with a final and unappealable decision, other requests for offset, collection of taxes on soybean export operations, tax payment divergences and overpayments; fine for failure to comply with accessory obligations, disallowance of COFINS and PIS credits on one-phase products, among other less significant taxes. These lawsuits await decision at the administrative and court levels. The amount involved in these assessments is R$1,524 as at September 30, 2015 (R$921 as at December 31, 2014). · ICMS – GPA received tax assessment notices by the State tax authorities regarding: (i) utilization of electric energy credits; (ii) purchases from suppliers considered not qualified in the State Finance Department registry; (iii) refund of tax replacement without proper compliance with accessory obligations introduced by CAT Administrative Rule 17 of the State of São Paulo; (iv) levied on its own operation of merchandise purchase (own ICMS)) – article 271 of ICMS by-law; (iv) resulting from sale of extended warranty, (v) resulting from financed sales; and (vii) among other matters. The total amount of these assessments is R$5,955 as at September 30, 2015 (R$5,087 as at December 31, 2014), which await a final decision at the administrative and court levels. · Municipal service tax - ISS, Municipal Real Estate Tax (“IPTU”), Fees, and others – these refer to assessments on withholdings of third parties, IPTU payment divergences, fines for failure to comply with accessory obligations, ISS – reimbursement of advertising expenses and sundry taxes, in the amount of R$401 as at September 30, 2015 (R$353 as at December 31, 2014), which await decision at the administrative and court levels. · Other litigations – these refer to administrative proceedings and lawsuits in which the Company pleads the renewal of rental agreements and setting of rents according to market values and actions in the civil court, special civil court, Consumer Protection Agency - PROCON (in many States), Institute of Weights and Measure - IPEM, National Institute of Metrology, Standardization and Industrial Quality - INMETRO and National Health Surveillance Agency - ANVISA, among others, amounting to R$760 as at September 30, 2015 (R$505 as at December 31, 2014). The Company engages external attorneys to represent it in the tax assessments received, whose fees are contingent upon a percentage to be applied to the amount of success in the final outcome of these lawsuits. This percentage may vary according to qualitative and quantitative factors of each claim, and as at September 30, 2015 the estimated amount, in case of success in all lawsuits, is approximately R$87 (R$122 as at December 31,2014). 70 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Companhia Brasileira de Distribuição Notes to the interim financial information September 30, 2015 (In millions of Brazilian reais, unless otherwise stated) Provision for risks – Continued 23.7.Restricted deposits for legal proceedings The Company is challenging the payment of certain taxes, contributions and labor-related obligations and has made court restricted deposits in the corresponding amounts, as well as escrow deposits related to the provision for legal proceedings. The Company has recorded restricted deposits in the assets. Parent Company Consolidated 9.30.2015 12.31.2014 9.30.2015 12.31.2014 Tax 98 61 163 Labor 332 618 Civil and other 22 17 46 44 Regulatory 11 10 34 32 Total 420 857 23.8.Guarantees Lawsuits Real estate Equipment Guarantee Total Tax - Labor 7 3 53 63 Civil and other - 1 Regulatory 10 - 7 17 Total 4 The cost of guarantees is approximately 0.98% per year of the amount of the lawsuits and is recorded as expense. 71 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Companhia Brasileira de Distribuição Notes to the interim financial information September 30, 2015 (In millions of Brazilian reais, unless otherwise stated) Leasing transactions Operating lease (i) Non-cancelable minimum payments Consolidated Minimum rental payment: Up to 1 year 24 1 to 5 years Over 5 years 80 Refer to non-cancellable rental agreements through the due dates. The operating leasing agreements vary from 5 to 20 years and the table above presents the non-cancelable agreements. There are other operating lease agreements that GPA management considers as cancelable, recording the related expenses in the statement of income. The total expense recorded as “noncontingent payments” related to operating lease agreements is presented in item (iii) below. (ii) Minimum rental payments on the agreement termination date The Company analyzed and concluded that the rental agreements are cancelable over their duration. In case of termination, minimum payments will be due as a termination fee, which can vary from 1 to 12 months of rental or a fixed percentage of the contractual balance. Parent Company Consolidated 9.30.2015 9.30.2015 Minimum rental payments Minimum payments on the termination date Total (iii) Contingent payments Management considers the payment of additional rents as contingent payments, which vary between 0.5% and 2.5% of sales. Parent Company Consolidated Expenses (income) for the period: 9.30.2015 9.30.2014 9.30.2015 9.30.2014 Contingent payments 266 450 Noncontingent payments 107 686 Subleases (*) (95) (121) (*) Refers to lease agreements receivable from commercial shopping malls. 72 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Companhia Brasileira de Distribuição Notes to the interim financial information September 30, 2015 (In millions of Brazilian reais, unless otherwise stated) Leasing transactions – Continued Finance lease Finance lease agreements amounted to R$335 as at September 30, 2015 (R$323 as at December 31, 2014), as shown in the table below: Parent Company Consolidated Finance lease liability –minimum rental payments: Up to 1 year 30 25 43 34 1 - 5 years 96 87 133 Over 5 years 26 44 69 96 Present value of finance lease agreements 156 263 Future finance charges 17 15 62 60 Gross amount of finance lease agreements 171 323 Deferred revenue The Company and its subsidiary Via Varejo received in advance amounts from business partners on exclusivity in the intermediation of additional or extended warranties services, and the subsidiary Barcelona received in advance amounts for the rental of back lights for exhibition of products from its suppliers. Parent Company Consolidated 9.30.2015 12.31.2014 9.30.2015 12.31.2014 Restated Restated Additional or extended warranties 38 48 859 Bradesco agreement - - 17 25 Swap agreement - - 67 70 Investments in media 7 21 8 48 Services rendering agreement - Allpark 16 - 16 - Back lights - - 11 28 Spread BCA - Customers base exclusivity (5 years) - - 23 10 Tax credit research - - 2 2 Others - - 19 4 61 69 1,046 Current 32 4 212 Noncurrent 29 65 834 73 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Companhia Brasileira de Distribuição Notes to the interim financial information September 30, 2015 (In millions of Brazilian reais, unless otherwise stated) Shareholders’ equity The detailed information on shareholders’ equity was presented in the annual financial statements for 2014, in note 26. 26.1.Capital stock The subscribed and paid-up capital as at September 30, 2015 is represented by 265,697 (265,283 as at December 31, 2014) in thousands of registered shares with no par value, of which 99,680 in thousands of common shares as at September 30,2015 (99,680 as at December 31, 2014) and 166,017 in thousands of preferred shares as at September 30, 2015 (165,603 as at December 31, 2014). The Company is authorized to increase its capital stock up to the limit of 400,000 (in thousands of shares), regardless of any amendment to the Company’s Bylaws, upon resolution of the Board of Directors, which will establish the issue conditions. · At the Board of Directors’ Meetings held on February 12,2015, March 20, 2015, May 7,2015 and July 28,2015, the capital was increased by R$14 through the issue of 413(in thousands of shares) preferred shares. 26.2.Stock option plan for preferred shares Information on the stock option plans is summarized below: Price Lot of shares Series granted Grant date 1st date of exercise 2nd date of exercise and expiration At the grant date End of the year Number of shares granted (in thousands Exercised Not exercised by dismissal Total in effect Balance at September 30, 2015 Series A5 - Gold 5/31/2011 5/31/2014 5/31/2015 0.01 0.01 - Series A5 - Silver 5/31/2011 5/31/2014 5/31/2015 54.69 54.69 - Series A6 - Gold 3/15/2012 3/31/2015 3/31/2016 0.01 0.01 1 Series A6 - Silver 3/15/2012 3/31/2015 3/31/2016 64.13 64.13 3 Series A7 - Gold 3/15/2013 3/31/2016 3/31/2017 0.01 0.01 Series A7 - Silver 3/15/2013 3/31/2016 3/31/2017 80.00 80.00 Series B1 5/30/2014 5/30/2017 11/30/2017 0.01 0.01 Series C1 5/30/2014 5/30/2017 11/30/2017 83.22 83.22 Series B2 5/29/2015 6/1/2018 11/30/2018 0.01 0.01 Series C2 5/29/2015 6/1/2018 11/30/2018 77.27 77.27 - Price Lot of shares Series granted Grant date 1st date of exercise 2nd date of exercise and expiration At the grant date End of the year Number of shares granted (in thousands Exercised Not exercised by dismissal Total in effect Balance at December 31, 2014 Series A4 - Gold 5/24/2010 5/31/2013 5/31/2014 0.01 0.01 514 (512) (2) - Series A4 - Silver 5/24/2010 5/31/2013 5/31/2014 46.49 46.49 182 (181) (1) - Series A5 - Gold 5/31/2011 5/31/2014 5/31/2015 0.01 0.01 299 (282) (14) 3 Series A5 - Silver 5/31/2011 5/31/2014 5/31/2015 54.69 54.69 299 (282) (14) 3 Series A6 - Gold 3/15/2012 3/31/2015 3/31/2016 0.01 0.01 526 (329) (32) 165 Series A6 - Silver 3/15/2012 3/31/2015 3/31/2016 64.13 64.13 526 (329) (32) 165 Series A7 - Gold 3/15/2013 3/31/2016 3/31/2017 0.01 0.01 358 (137) (27) 194 Series A7 - Silver 3/15/2013 3/31/2016 3/31/2017 80.00 80.00 358 (137) (27) 194 Series B1 5/30/2014 5/30/2017 11/30/2017 0.01 0.01 239 (5) (32) 202 Series C1 5/30/2014 5/30/2017 11/30/2017 83.22 83.22 239 (6) (31) 202 3,540 (2,200) (212) 1,128 74 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Companhia Brasileira de Distribuição Notes to the interim financial information September 30, 2015 (In millions of Brazilian reais, unless otherwise stated) Shareholders’ equity - Continued 26.2.Stock option plan for preferred shares - Continued (i) Consolidated information of share-based payment plans - GPA Shares Weighted average of exercise price Weighted average of remaining contractual term Intrinsic value added At December 31, 2014 Granted during the year 477 41.61 Canceled during the year (99) 39.92 Exercised during the year (830) 32.76 Outstanding at the end of the year 1,128 38.16 1.52 66,905 Total to be exercised at December 31, 2014 1,128 38.16 1.52 66,905 At September 30, 2015 Granted during the period Canceled during the period Exercised during the period Outstanding at the end of the period Total to be exercised at September 30, 2015 As at September 30, 2015 there were options to be exercised in Series A6. The amounts recorded in the Consolidated statement of income, as at September 30, 2015 were R$22 (R$32 as at September 30, 2014). (ii) Consolidated information of share-based payment plans – GPA – new series B2 and C2 Company implemented two new shared based plans approved by the shareholders meeting on April 24, 2015. According to the terms of the plans, each option offers to the beneficiary the right to acquire a preferred share. On both plans, there is a vesting period of 36 months from the date the Board of Directors approved the issuance of the series. The plans will be exercisable in until 36 months from the grant date. The condition for the exercise of the options is the beneficiary to stay as an employee. The series are different, exclusively, in the exercise price of the options and in the existence of a restriction of selling after vesting. According to the plans, the options granted in each of the series may represent maximum 0.7% of the total shares issued by the Company. For these new series were granted 674 thousands options of shares. The fair value of each option granted is estimated in the grant date using the Black & Scholes model, considering the following assumptions in series B2 and C2: (a) Dividends expectations of 1.37%; (b) volatility expectation of 24.34% and (c) interest rate of 12.72%. The expectation of remaining average life of the series outstanding at September 30, 2015 was 1.99 year (1.52 year at December 31, 2014). 75 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Companhia Brasileira de Distribuição Notes to the interim financial information September 30, 2015 (In millions of Brazilian reais, unless otherwise stated) Shareholders’ equity - Continued 26.2.Stock option plan for preferred shares - Continued The weighted average fair value of options granted at September 30, 2015 was R$67.39 (R$69.71 at December 31, 2014). The chart below shows the maximum percentage of interest dilution to which current shareholders will eventually be subject to in the event of exercise, until 2015, of all options granted: Number of shares 265,283 Balance of granted series in effect 1,128 Maximum percentage of dilution 0.51% 0.43% 26.3.Cumulative other comprehensive income Refers to : (i) Cumulative Translation Reserve, corresponding to cumulative effect of exchange gains and losses on the translation of assets, liabilities and profit (loss) in Brazilian reais, corresponding to the investment of CBD in subsidiary CDiscount. The effect in the Parent Company was R$93 and R$152 for non-controlling interests; (ii) Hedge Investment Reserve as per note 19.2 and (iii) Pension Plan as per note 32.1 26.4.Effects in shareholders´ equity related to the arbitration decision As mentioned in note 1.2, as per ICC decision the Company shall indemnify Morzan the estimated amount of R$212, as a consequence of not complying the terms of Share Purchase Agreement (“SPA”), signed in the acquisition of Globex Utilidades S.A., which provided the settlement of part of acquisition price in warrants (shares), with the guarantee over market price variation, which is determined in specific lock-up periods. The amount was recorded as a debit in the shareholders´ equity, since it relates to a settlement (which will be made in cash) of an indirect repurchase of a equity instrument (warranty) (guarantee of market price variation of the shares) granted to the previous controlling shareholders´ of Globex Utilidades S.A (Morzan) in connection with the SPA. In accordance with IAS 32, a reclassification of an equity instrument to liability should be accounted for based on fair value and any difference to the amounts previously recorded into the financial statements, should be recorded in shareholders´ equity. 26.5.Payment of dividends The Annual and Extraordinary Shareholders’ Meeting (AGOE) held at April 24, 2015 the shareholders approved the proposal of the Boad of Directors’ meeting held on March 20, 2015 which had proposed the dividends payment for the fiscal year ended December 31, 2014, in the amount of R$194, which corresponds to R$0.6890176962 per common share and R$0,7579194658 per preferred share. This amount was paid on June 24, 2015. The Board of Directors’ meeting held at May 07, 2015 and July 28,2015 approved the payment of anticipated dividends in the total amount of R$38 each, of which R$0.15 per preferred share and R$0.136365 per common share, the payments occurred on May 28, 2015 and August 08,02015. 76 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Companhia Brasileira de Distribuição Notes to the interim financial information September 30, 2015 (In millions of Brazilian reais, unless otherwise stated) Net sales of goods and/or services Parent Company Consolidated 9.30.2015 9.30.2014 9.30.2015 9.30.2014 Gross sales Restated Restated Goods 17,507 49,955 Services rendered 189 1,156 Financial services - - 1,063 Sales returns and cancellations (276) (1,416) 17,420 50,758 Taxes (1,360) (4,988) Net sales 16,060 45,770 Expenses by nature Parent Company Consolidated Restated Restated Cost of inventories (11,043) (32,226) Personnel expenses (1,931) (4,965) Outsourced services (302) (1,558) Functional expenses (825) (1,761) Selling expenses (454) (1,717) Other expenses (130) (440) (14,685) (42,667) Cost of goods and/or services sold (11,661) (34,205) Selling expenses (2,625) (7,420) General and administrative expenses (399) (1,042) (14,685) (42,667) Other operating income (expenses), net Parent Company Consolidated 9.30.2015 9.30.2014 9.30.2015 9.30.2014 Reversal of tax provision 27 - - Effects on Indemnified amounts to Via Varejo and CB and association costs (40) (40) Tax installments and other tax risks (38) 31 Integration/restructuring expenses (57) (79) Loss(gain) on disposal of fixed assets (16) (36) Others (1) 14 (152) (110) (*) Several changes were implemented to suit the Company’s expenses structure, covering all operating and administrative areas, in order to mitigate the effects on inflation of fixed costs and the decrease on expenses dilution. 77 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Companhia Brasileira de Distribuição Notes to the interim financial information September 30, 2015 (In millions of Brazilian reais, unless otherwise stated) Financial income (expenses), net Parent Company Consolidated 9.30.2015 9.30.2014 9.30.2015 9.30.2014 Financial expenses: Restated Cost of debt (358) (731) Cost of sales of receivables (74) (536) Monetary loss (99) (187) Other financial expenses (63) (115) Total financial expenses (594) (1,569) Financial income: Income from cash and cash equivalents 65 63 285 Monetary gain 75 189 Other financial income 2 4 16 17 Total financial income 142 491 Total (452) (1,078) The hedge effects in the nine-month periods ended September 30, 2015 and September 30, 2014 are disclosed in Note 19.1.2(iii). Earnings per share The information on earnings per share was presented in the annual financial statements for 2014, in note 31. 9.30.2015 9.30.2014 Restated Restated Preferred Common Total Preferred Common Total Basic numerator Net income allocated to common and preferred shareholders 88 440 242 682 88 440 242 682 Basic denominator (thousands of shares) Weighted average of shares 165 100 265 Basic earnings per thousands of shares (R$) 2.66705 2.42460 Diluted numerator Net income allocated to common and preferred shareholders 88 440 242 682 88 440 242 682 Diluted denominator Weighted average of shares (in thousands) 165 100 265 Diluted weighted average of shares (in thousands) 165 100 265 Diluted earnings per thousands of shares (R$) 2.66102 2.42460 The table below presents the determination of net income available to holders of common and preferred shares and the weighted average number of common and preferred shares outstanding used to calculate basic and diluted earnings per share in each reporting period: 78 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Companhia Brasileira de Distribuição Notes to the interim financial information September 30, 2015 (In millions of Brazilian reais, unless otherwise stated) Benefit plan Pension plan – Cdiscount employees - France In France, an industry-specific agreement between employers and employees determines the payment of allowances to employees at the date of retirement depending on the years of service rendered and their salary at the age of retirement. Main assumptions used in determining defined benefit obligations: Cdiscount Discount rate 2.20% Expected rate of future salary increase 3.00% Retirement age 64 The discount rate is determined by reference to the Bloomberg 15-year AA corporate composite index. Reconciliation of obligations in the balance sheet Cdiscount At December 31, 2014 7 Cost for the period 2 Gain or loss 2 Exchange rate variation 3 At September 30, 2015 14 Defined contribution plan In July 2007, the Company established a supplementary defined contribution private pension plan on behalf of its employees to be managed by the financial institution BrasilPrev Seguros e Previdência S.A. The Company pays monthly contributions on behalf of its employees, and the amount paid for the nine-month period ended September 30, 2015 is R$4 (R$2 as at September 30, 2014), and employees contribution is R$3(R$4 as at September 30, 2014). The plan had 859 participants as at September 30, 2015 (941 as at September 30, 2014
